Exhibit 10.1
EXECUTION COPY
CREDIT AGREEMENT

dated as of
June 10, 2011,
among
RENTECH ENERGY MIDWEST CORPORATION,
as Borrower,
RENTECH, INC.,
THE LENDERS PARTY HERETO,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Administrative Agent and Collateral Agent
and
CREDIT SUISSE SECURITIES (USA) LLC
as Sole Bookrunner, Sole Syndication Agent and Sole Lead Arranger

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
      ARTICLE I

 
        Definitions

 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Terms Generally
    25  
SECTION 1.03. Pro Forma Calculations
    26  
 
        ARTICLE II

 
        The Credits

 
       
SECTION 2.01. Commitments
    26  
SECTION 2.02. Loans
    26  
SECTION 2.03. Evidence of Debt; Repayment of Loans
    27  
SECTION 2.04. Fees
    28  
SECTION 2.05. Interest on Loans
    28  
SECTION 2.06. Default Interest
    28  
SECTION 2.07. Conversion and Continuation of Loans
    29  
SECTION 2.08. Repayment of Loans; Termination of Commitments
    30  
SECTION 2.09. Voluntary Prepayment
    31  
SECTION 2.10. Mandatory Prepayments
    31  
SECTION 2.11. Prepayment or Offer to Purchase in Connection with Change in
Control
    33  
SECTION 2.12. Pro Rata Treatment
    33  
SECTION 2.13. Sharing of Setoffs
    33  
SECTION 2.14. Payments
    34  
SECTION 2.15. Taxes
    34  
SECTION 2.16. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate
    36  
SECTION 2.17. Reserve Requirements; Change in Circumstances
    37  
SECTION 2.18. Change in Legality
    38  
SECTION 2.19. Breakage
    38  
SECTION 2.20. Alternate Rate of Interest
    39  
SECTION 2.21. Incremental Loans
    39  
SECTION 2.22. Defaulting Lenders
    41  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
        ARTICLE III

 
        Representations and Warranties

 
       
SECTION 3.01. Organization; Powers
    42  
SECTION 3.02. Authorization
    42  
SECTION 3.03. Enforceability
    42  
SECTION 3.04. Governmental Approvals
    42  
SECTION 3.05. Financial Statements
    42  
SECTION 3.06. No Material Adverse Change
    43  
SECTION 3.07. Title to Properties; Possession Under Leases
    43  
SECTION 3.08. Subsidiaries
    43  
SECTION 3.09. Litigation; Compliance with Laws
    44  
SECTION 3.10. Reserved.
    44  
SECTION 3.11. Federal Reserve Regulations
    44  
SECTION 3.12. Investment Company Act
    44  
SECTION 3.13. Use of Proceeds
    44  
SECTION 3.14. Tax Returns
    44  
SECTION 3.15. No Material Misstatements
    44  
SECTION 3.16. Employee Benefit Plans
    45  
SECTION 3.17. Environmental Matters
    45  
SECTION 3.18. Insurance
    45  
SECTION 3.19. Security Documents
    45  
SECTION 3.20. Location of Real Property and Leased Premises
    46  
SECTION 3.21. Labor Matters
    46  
SECTION 3.22. Solvency
    46  
SECTION 3.23. Sanctioned Persons; USA PATRIOT Act
    47  
 
        ARTICLE IV

 
        Conditions of Lending

 
       
SECTION 4.01. Conditions
    47  
 
        ARTICLE V

 
        Affirmative Covenants

 
       
SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties
    50  
SECTION 5.02. Insurance
    50  
SECTION 5.03. Obligations and Taxes
    51  
SECTION 5.04. Financial Statements, Reports, etc
    51  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 5.05. Litigation and Other Notices
    53  
SECTION 5.06. Information Regarding Collateral
    54  
SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings
    54  
SECTION 5.08. Use of Proceeds
    54  
SECTION 5.09. Employee Benefits
    54  
SECTION 5.10. Compliance with Environmental Laws
    55  
SECTION 5.11. Preparation of Environmental Reports
    55  
SECTION 5.12. Further Assurances
    55  
SECTION 5.13. Cash Management
    56  
SECTION 5.14. Senior Indebtedness
    56  
 
        ARTICLE VI

 
        Negative Covenants

 
       
SECTION 6.01. Indebtedness
    57  
SECTION 6.02. Liens
    59  
SECTION 6.03. Sale and Lease-Back Transactions
    61  
SECTION 6.04. Investments, Loans and Advances
    61  
SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions
    64  
SECTION 6.06. Restricted Payments; Restrictive Agreements
    65  
SECTION 6.07. Transactions with Affiliates
    66  
SECTION 6.08. Business of Parent Holdings, the Borrower and Subsidiaries
    66  
SECTION 6.09. Other Indebtedness and Agreements
    66  
SECTION 6.10. Capital Expenditures
    67  
SECTION 6.11. Interest Coverage Ratio
    67  
SECTION 6.12. Maximum Leverage Ratio
    68  
SECTION 6.13. Fiscal Year
    68  
SECTION 6.14. Certain Equity Securities; Wholly Owned Subsidiaries
    69  
SECTION 6.15. No Speculative Agreements
    69  
SECTION 6.16. Modification of Management Agreement; Payment of Management Fees
    69  
SECTION 6.17. Minimum Liquidity Threshold
    69  

 

iii



--------------------------------------------------------------------------------



 



              Page  
 
        ARTICLE VII

 
        Events of Default

 
        ARTICLE VIII

 
        The Administrative Agent and the Collateral Agent

 
        ARTICLE IX

 
        Miscellaneous

 
       
SECTION 9.01. Notices; Electronic Communications
    73  
SECTION 9.02. Survival of Agreement
    75  
SECTION 9.03. Binding Effect
    76  
SECTION 9.04. Successors and Assigns
    76  
SECTION 9.05. Expenses; Indemnity
    79  
SECTION 9.06. Right of Setoff
    80  
SECTION 9.07. Applicable Law
    80  
SECTION 9.08. Waivers; Amendment
    81  
SECTION 9.09. Interest Rate Limitation
    81  
SECTION 9.10. Entire Agreement
    82  
SECTION 9.11. WAIVER OF JURY TRIAL
    82  
SECTION 9.12. Severability
    82  
SECTION 9.13. Counterparts
    82  
SECTION 9.14. Headings
    82  
SECTION 9.15. Jurisdiction; Consent to Service of Process
    82  
SECTION 9.16. Confidentiality
    83  
SECTION 9.17. Lender Action
    83  
SECTION 9.18. USA PATRIOT Act Notice
    84  
SECTION 9.19. Diligence
    84  

 

iv



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule 1.01(a)
  —   Existing Permitted Project Guarantees
Schedule 1.01(b)
  —   Subsidiary Guarantors
Schedule 1.01(c)
  —   Mortgaged Property
Schedule 2.01
  —   Lenders and Commitments
Schedule 3.08
  —   Subsidiaries
Schedule 3.17
  —   Environmental Matters
Schedule 3.18
  —   Insurance
Schedule 3.19(a)
  —   UCC Filing Offices
Schedule 3.19(c)
  —   Mortgage Filing Offices
Schedule 3.20(a)
  —   Owned Real Property
Schedule 3.20(b)
  —   Leased Real Property
Schedule 6.01
  —   Existing Indebtedness
Schedule 6.02
  —   Existing Liens
Schedule 6.04(i)
  —   Existing Investments

EXHIBITS

         
Exhibit A
  —   Form of Assignment and Acceptance
Exhibit B
  —   Form of Borrowing Request
Exhibit C
  —   Form of Guarantee and Collateral Agreement
Exhibit D
  —   Form of Compliance Certificate
Exhibit E
  —   Form of Notice of Conversion and Continuation of Borrowings

 

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT dated as of June 10, 2011 (this “Agreement”), among RENTECH
ENERGY MIDWEST CORPORATION, a Delaware corporation (the “Borrower”), RENTECH,
INC., a Colorado corporation (“Parent Holdings”), the Lenders (such term and
each other capitalized term used but not defined in this introductory statement
having the meaning given it in Article I), and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent (in such capacity, including any successor
thereto, the “Administrative Agent”) and as collateral agent (in such capacity,
including any successor thereto, the “Collateral Agent”) for the Lenders.
The Borrower entered into that certain Credit Agreement dated as of January 29,
2010 by and among the Borrower, Parent Holdings, certain financial institutions
party thereto, as lenders, Credit Suisse AG, Cayman Islands Branch, as
administrative agent and collateral agent for such lenders (as amended, modified
or supplemented from time to time, the “Existing Credit Agreement”) pursuant to
which the Borrower borrowed term loans from the lenders thereunder.
Concurrently with the execution and delivery of this Agreement, the Borrower
shall repay in full and terminate the Existing Credit Agreement.
The Borrower has requested the Lenders to extend credit in the form of term
loans on the Closing Date, in an aggregate principal amount of $150,000,000. The
proceeds of the term loans, together with other funds of the Borrower, are to be
used, on the Closing Date, solely (a) to pay a one-time cash dividend in an
aggregate amount not to exceed $67,000,000 to Rentech Development Corporation, a
Colorado corporation (“RDC”), for further payment by RDC to Parent Holdings (the
“Closing Date Dividend”), (b) to repay the obligations in respect of the
Existing Credit Agreement, and (c) to pay Transaction Costs.
The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the Alternate Base Rate.
“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(a)(iv).
“Adjusted LIBO Rate” shall mean for any Interest Period, an interest rate per
annum equal to the greater of (a) 1.50% per annum, and (b) the product of
(i) the LIBO Rate in effect for such Interest Period and (ii) Statutory
Reserves.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.04(a).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in
such form as may be supplied from time to time by the Administrative Agent.

 

 



--------------------------------------------------------------------------------



 



“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, for purposes of the definition of “Eligible Assignee”
and Section 6.07, the term “Affiliate” shall also include any Person that
directly or indirectly owns 5% or more of any class of Equity Interests of the
Person specified or that is an officer or director of the Person specified.
“Affiliated” shall have the meaning correlative thereto. No Agent, Lender or
Affiliate thereof shall be deemed to be an “Affiliate” of any Loan Party for
purposes of this Agreement.
“Agents” shall have the meaning assigned to such term in Article VIII.
“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements; provided that, for purposes of making any calculation hereunder
during an Insolvency Proceeding, only to the extent such netting agreements are
legally enforceable in such Insolvency Proceeding against the applicable
counterparty obligor thereunder) that Parent Holdings, the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated on
such date.
“Agreement” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%, (c) the Adjusted LIBO Rate
for an Interest Period of one month on such day (or, if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%, and (d) 2.50%
per annum; provided, that, for purposes of determining the Alternate Base Rate
pursuant to clause (c) of this sentence, the Adjusted LIBO Rate for any day
shall be based on the rate determined and applied on such day at approximately
11:00 a.m. (London time) by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized vendor for the purpose of displaying such
rates). If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or LIBO
Rate shall be effective on the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, as the case may be.
“Applicable ECF Percentage” shall mean, with respect to any Excess Cash Flow
Period, one hundred percent (100%); provided, that if (a) if the Leverage Ratio
as of the last day of such Excess Cash Flow Period is less than 3.00 to 1.00 and
(b) the aggregate principal balance of the Loans outstanding as of the last day
of such Excess Cash Flow Period is less than $120,000,000, “Applicable ECF
Percentage” shall mean seventy-five percent (75%); provided, further, that if
(a) the Leverage Ratio as of the last day of such Excess Cash Flow Period is
less than 1.75 to 1.00 and (b) the aggregate principal balance of the Loans
outstanding as of the last day of such Excess Cash Flow Period is less than
$90,000,000, “Applicable ECF Percentage” shall mean fifty percent (50%).
“Applicable Margin” shall mean, for any day with respect to any Loan,
(a) accruing interest at the Alternate Base Rate, 7.50% per annum, or
(b) accruing interest at the Adjusted LIBO Rate, 8.50% per annum.

 

2



--------------------------------------------------------------------------------



 



“Applicable Maturity Date” shall mean (i) prior to the payment in full in cash
of the Obligations (other than (a) Obligations in respect of Incremental Loans
and (b) contingent indemnification obligations in respect of which no claim for
payment has been asserted by the Person entitled thereto), the Maturity Date,
and (ii) thereafter, if, at any time, any Incremental Loans or Obligations
(other than contingent indemnification obligations in respect of which no claim
for payment has been asserted by the Person entitled thereto) in respect thereof
are outstanding and the related Incremental Loan Commitments have not been
terminated, the earliest to occur of the Incremental Loan Maturity Dates.
“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Parent Holdings, the Borrower or
any Subsidiary Guarantor to any Person other than Parent Holdings, the Borrower
or any Subsidiary Guarantor of (a) any Equity Interests of any of the
Subsidiaries (other than directors’ qualifying shares) or (b) any other assets
of the Borrower or any of the Subsidiary Guarantors (other than (i) inventory,
damaged, obsolete or worn out assets, scrap and Permitted Investments, in each
case disposed of in the ordinary course of business, (ii) any sale, transfer or
other disposition or series of related sales, transfers or other dispositions
having a value not in excess of $500,000 (or, in the case of a sale, transfer or
other disposition or series of related sales, transfers or other dispositions by
the Borrower or any of its subsidiaries, $250,000), (iii) any equity
contributions (other than in the form of Disqualified Stock) received from
Parent Holdings or any Subsidiary by the Borrower or any Subsidiary Guarantor,
to the extent not prohibited by this Agreement and (iv) any sale, transfer or
other disposition by the Borrower to a third party that is not an Affiliate of
Parent Holdings or any of the Subsidiaries of carbon credits or similar
allowances).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit A or such other form as shall be approved by the
Administrative Agent.
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Lease-Back Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
(and substantially similar payments) during the remaining term of the lease
included in any such Sale and Lease-back Transaction.
“Available Cash” shall mean, at any time of determination, an amount equal to
(a) 100% of the Available Excess Cash Flow Amount at such time, minus (b) the
sum of Available Cash used prior to such time to pay cash dividends pursuant to
Section 6.06(a)(v), minus (c) the sum of Available Cash used by the Borrower
prior to such time to make loans or advances to Parent Holdings pursuant to
Section 6.04(c)(iii), minus (d) without duplication of clauses (b) and (c), the
aggregate amount of Restricted Payments and Investments made in cash on or after
the first date of the first fiscal year (or portion thereof) in which there is
an Available Excess Cash Flow Amount by the Borrower or any Subsidiary Guarantor
that is a subsidiary of the Borrower prior to such time (other than, in the case
of this clause (d), without duplication, any Restricted Payments and/or
Investments financed with the proceeds of Indebtedness, equity issuances,
casualty proceeds, condemnation proceeds, insurance proceeds or other amounts or
proceeds that would not be included in Consolidated EBITDA, in each case issued,
incurred or received, as applicable, at or prior to such time of determination).

 

3



--------------------------------------------------------------------------------



 



“Available Excess Cash Flow Amount” shall mean, at any time of determination, an
amount equal to (a) the sum of the amounts of Excess Cash Flow for all Excess
Cash Flow Periods ending on or prior to the date of determination, plus (b) the
amount of cash common equity contributions received by the Borrower from Parent
Holdings (through RDC) that are not concurrently and have not previously been
applied or utilized for any other purpose, minus (c) the sum at the time of
determination of the aggregate amount of prepayments required to be made
pursuant to Section 2.10(b) through the time of determination (after giving
effect to Section 2.10(g)); provided that, with respect to amounts contributed
to the Borrower pursuant to clause (b) of this definition, substantially
concurrently with the making of such cash common equity contributions by Parent
Holdings, a Financial Officer of Parent Holdings shall deliver a certificate to
the Administrative Agent certifying (i) the date on which such equity
contribution was, or will be, made, (ii) the amount of such equity contribution
received, or to be received, by the Borrower, and (iii) that such equity
contribution is being or will be made pursuant to clause (b) of the definition
of “Available Excess Cash Flow Amount” and will be applied in accordance with
the definition of “Available Cash.”
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.
“Borrower Mortgage” shall mean the Real Estate Mortgage, Assignment of Rents,
Security Agreement and UCC Fixture Filing, dated as of the date hereof, made and
delivered by the Borrower to the Administrative Agent and Collateral Agent.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.02 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.
“Breakage Event” shall have the meaning assigned to such term in Section 2.19.
“Business Day” shall mean any day other than a Saturday, Sunday, a day on which
banks in New York City are authorized or required by law to close and, if any
Loan accrues interest at the LIBO Rate, a day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Borrower and
its consolidated subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP, (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated subsidiaries during
such period and (c) without duplication of clauses (a) and (b), any amounts or
other consideration (whether in the form of cash or otherwise, but excluding any
carbon credits or similar allowances to the extent such credits or allowances
are shared with any entity that is not Affiliated with the Borrower) paid or
payable, directly or indirectly, by the Borrower or any of its consolidated
subsidiaries during such period to install, maintain or improve equipment leased
to, or owned by, the Borrower on property owned by the Borrower for the purpose
of reducing regulated or greenhouse gas emissions or for the purpose of, or
having the effect of, reducing carbon emissions and/or generating carbon credits
or similar allowances, but excluding in each case above (i) any such expenditure
made to restore, replace or rebuild property to the condition of such property
immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation and (ii) any amounts expended by the Borrower
and its consolidated subsidiaries that would otherwise qualify as Capital
Expenditures for which Borrower or its consolidated subsidiary is paid or
reimbursed in cash within 90 days from the date of such expenditure by the
Borrower or such consolidated subsidiary by a Governmental Authority to the
extent the payment or reimbursement was made by the Governmental Authority to
the Borrower or its consolidated subsidiary for the purpose of allowing the
Borrower or its consolidated subsidiary to make expenditures that would
otherwise qualify as Capital Expenditures.

 

4



--------------------------------------------------------------------------------



 



“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Carry-Over Amount” shall have the meaning assigned to such term in
Section 6.10.
A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof) shall own, directly or indirectly, beneficially
or of record, shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of Parent
Holdings, (b) any change in control (or similar event, however denominated) with
respect to Parent Holdings, RDC, the Borrower or any Subsidiary Guarantor shall
occur under and as defined in any indenture or agreement in respect of Material
Indebtedness to which Parent Holdings, the Borrower or any Subsidiary Guarantor
is a party, (c) Parent Holdings shall cease to directly own, beneficially and of
record, 100% of the issued and outstanding Equity Interests of RDC or (d) RDC
shall cease to directly own, beneficially and of record, 100% of the issued and
outstanding Equity Interests of the Borrower.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.17, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Citi” shall have the meaning assigned to such term in Section 5.13.
“Citi Account Transactions” shall have the meaning assigned to such term in
Section 5.13.
“Citi Control Agreements” shall have the meaning assigned to such term in
Section 5.13.
“Citi Deposit Accounts” shall have the meaning assigned to such term in
Section 5.13.
“Closing Date” shall mean June 10, 2011.
“Closing Date Dividend” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

5



--------------------------------------------------------------------------------



 



“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and any other assets or property
of any Loan Party in which a Lien is granted pursuant to the Loan Documents to
secure the Obligations (or any portion thereof).
“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender assumed its
Commitment(s), as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. Unless the context
shall otherwise require, the term “Commitment,” with respect to each Lender,
shall include the Incremental Loan Commitment(s) of such Lender.
“Communications” shall have the meaning assigned to such term in Section 9.01.
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated May 1, 2011.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any extraordinary non-cash reserves or other extraordinary non-cash charges
(other than (A) the write-down of current assets, and (B) any reserves or
charges in respect of restructuring fees, costs or expenses), (v) the write-off
of financing fees capitalized by the Borrower prior to the Closing Date in
respect of financings undertaken by the Borrower and its subsidiaries prior to
the Closing Date in an aggregate amount not in excess of $1,500,000) in each
case, for such period, (vi) any non-cash management fees and expenses allocated
to the Borrower in its financial statements for such period delivered pursuant
to and in accordance with Section 5.04(d), in each case as and to the extent
payable under the Management Agreement and permitted under Section 6.06(a)(iv),
for such period, (vii) Transaction Costs and, without duplication, Existing
Credit Agreement Costs paid during such period and (viii) reasonable fees and
expenses paid during such period in connection with financings and Investments
by the Borrower and its subsidiaries in accordance with this Agreement during
such period, to the extent such fees are not paid, directly or indirectly, to
any Person that is an Affiliate of Parent Holdings or any of its Affiliates, and
minus (b) without duplication (i) all cash payments made during such period on
account of any extraordinary non-cash reserves or other extraordinary non-cash
charges added to Consolidated Net Income pursuant to clause (a)(iv) above in a
previous period and (ii) to the extent included in determining such Consolidated
Net Income, any extraordinary gains and all non-cash items of income for such
period, all determined on a consolidated basis for the Borrower and its
subsidiaries in accordance with GAAP. For purposes of determining the Interest
Coverage Ratio and the Leverage Ratio, the Consolidated EBITDA of the Borrower
and its subsidiaries shall be deemed to be (i) $10,017,000 for the fiscal
quarter of the Borrower ended September 30, 2010, (ii) $17,553,000 for the
fiscal quarter of the Borrower ended December 31, 2010 and (iii) $10,839,500 for
the fiscal quarter of the Borrower ended March 31, 2011.

 

6



--------------------------------------------------------------------------------



 



“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including, without duplication, imputed interest expense in
respect of Capital Lease Obligations, Attributable Indebtedness and Synthetic
Lease Obligations) of the Borrower and its subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, plus (b) any
interest accrued during such period in respect of Indebtedness of the Borrower
or any of its subsidiaries that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP (excluding, for the avoidance of doubt, the amortization of original issue
discount in connection with the Loans). For purposes of the foregoing, interest
expense shall be determined after giving effect to any net payments made or
received by the Borrower or any of its subsidiaries with respect to interest
rate Hedging Agreements; provided that, for purposes of making any calculation
hereunder during an Insolvency Proceeding, such net payments shall be given
effect only to the extent the underlying netting agreements are legally
enforceable in such Insolvency Proceeding. For purposes of determining the
Interest Coverage Ratio for the period of four consecutive quarters ending
June 30, 2011, September 30, 2011 and December 31, 2011, respectively,
Consolidated Interest Expense shall be deemed to be equal to (a) the
Consolidated Interest Expense for the fiscal quarter ending June 30, 2011,
multiplied by four, (b) the Consolidated Interest Expense for the two
consecutive fiscal quarters ending September 30, 2011, multiplied by two, and
(c) the Consolidated Interest Expense for the three consecutive fiscal quarters
ending December 31, 2011, multiplied by 4/3, respectively.
“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and its subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any subsidiary to the extent that the declaration or payment of
dividends or similar distributions by any subsidiary of the Borrower of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such subsidiary, (b) the income or loss of any Person
accrued prior to the date it becomes a subsidiary of the Borrower or is merged
into or consolidated with the Borrower or any of its subsidiaries or the date
that such Person’s assets are acquired by the Borrower or any of its
subsidiaries, (c) the income or loss of any Person in which any other Person
(other than Borrower or a Wholly Owned Subsidiary or any director holding
qualifying shares in accordance with applicable law) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or a Wholly Owned Subsidiary that is a Subsidiary Guarantor
by such Person during such period, and (d) any gains or losses attributable to
sales of assets out of the ordinary course of business.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controls” and “Controlled” shall have meanings correlative thereto.
“Credit Facility” shall mean the term loan facility provided for by this
Agreement.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

7



--------------------------------------------------------------------------------



 



“Defaulting Lender” shall mean, subject to Section 2.22(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.
“Deposit Account Control Agreements” shall mean those certain cash management
agreements, in form and substance satisfactory to the Collateral Agent, each of
which is among one or more of the Loan Parties, the Collateral Agent, and a
depositary bank.
“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (other than a “change of
control”), (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case at any time on or prior to the first anniversary of the Final Maturity
Date, or (b) is convertible into or exchangeable (unless at the sole option of
the issuer thereof) for (i) debt securities or (ii) any Equity Interest referred
to in clause (a) above, in each case at any time prior to the first anniversary
of the Final Maturity Date.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia (but excluding Inactive Subsidiaries).

 

8



--------------------------------------------------------------------------------



 



“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) a
Related Fund of a Lender, and (iv) any other Person (other than a natural
person) approved in writing by the Administrative Agent and, unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed; provided that the Borrower shall be deemed
to have approved such Person as an Eligible Assignee unless it shall object
thereto by written notice to the Administrative Agent within 7 Business Days
after having received notice thereof); provided, further, that notwithstanding
the foregoing, “Eligible Assignee” shall not include (A) the Borrower or any of
the Borrower’s Affiliates or (B) any Defaulting Lender or any of its
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).
“Engagement Letter” shall mean the Engagement Letter dated May 2, 2011, among
the Borrower, Rentech Services Corporation and the Lead Arranger.
“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, liens,
fees, expenses and costs (including administrative oversight costs, natural
resource damages and remediation costs), whether contingent or otherwise,
arising out of or relating to (a) compliance or non-compliance with any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest (but, for the avoidance of doubt, not including Indebtedness
convertible or exchangeable into Qualified Capital Stock of Parent Holdings
unless and until so converted or exchanged).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (e) the receipt by the Borrower
or any of its ERISA Affiliates from the PBGC or a

 

9



--------------------------------------------------------------------------------



 



plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, (f) the adoption of any
amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, (g) the receipt by the
Borrower or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, (h) the occurrence of a
“prohibited transaction” with respect to which the Borrower or any of the
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which the Borrower or any such Subsidiary could
otherwise be liable, (i) any Foreign Benefit Event or (j) any other event or
condition with respect to a Plan or Multiemployer Plan that could result in
liability of the Borrower or any Subsidiary, other than for benefits payable
pursuant to the terms of the Multiemployer Plan or Plan.
“Eurodollar”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.
“Events of Default” shall have the meaning assigned to such term in Article VII.
“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, the excess of:
(a) the sum, without duplication, of
(i) Consolidated Net Income for such Excess Cash Flow Period;
(ii) all amounts attributable to depreciation and amortization of the Borrower
and its subsidiaries for such Excess Cash Flow Period;
(iii) non-cash charges, expenses or losses (including any non-cash interest
expense) of the Borrower and its subsidiaries for such Excess Cash Flow Period
to the extent deducted from Consolidated Net Income for such Excess Cash Flow
Period and added to net income in the statement of cash flows for such Excess
Cash Flow Period in accordance with GAAP; and
(iv) decreases in Non-Cash Working Capital for such Excess Cash Flow Period;
over
(b) the sum, without duplication, of
(i) Capital Expenditures made by the Borrower and its subsidiaries in accordance
with Section 6.10 during such Excess Cash Flow Period, except to the extent
financed with the proceeds of Indebtedness, equity issuances, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in
Consolidated Net Income;
(ii) scheduled amortization payments of Loans pursuant to Section 2.08(a) made
during such Excess Cash Flow Period and paid in cash;
(iii) permanent repayments during such fiscal year in respect of Indebtedness
(other than the Loans) and other long-term liabilities of the Borrower and its
subsidiaries, in each case paid in cash during such Excess Cash Flow Period,
(A) except to the extent financed with the proceeds of Indebtedness, equity
issuances, casualty proceeds, condemnation proceeds or other proceeds that would
not be included in Consolidated Net Income, and (B) only to the extent that the
Indebtedness and other liabilities so repaid by their terms cannot be
reborrowed, reincurred or redrawn and such repayments do not occur in connection
with a refinancing of all or any portion of such Indebtedness or other
obligations;

 

10



--------------------------------------------------------------------------------



 



(iv) non-cash gains and income (including any non-cash interest income) of the
Borrower and its subsidiaries for such Excess Cash Flow Period to the extent
added to Consolidated Net Income for such Excess Cash Flow Period and deducted
from net income in the statement of cash flows for such Excess Cash Flow Period
in accordance with GAAP; and
(v) increases in Non-Cash Working Capital for such Excess Cash Flow Period;
provided that, solely with respect to the Excess Cash Flow Period beginning with
the day immediately following the Closing Date and ending on September 30, 2011,
Excess Cash Flow will be equal to the sum of (x) Excess Cash Flow, calculated as
if such Excess Cash Flow Period began on July 1, 2011 rather than the day
immediately following the Closing Date, and (y) the Borrower’s estimate,
prepared in good faith based upon reasonable assumptions, of Excess Cash Flow
attributable to the period from the day immediately following the Closing Date
and ending on June 30, 2011.
“Excess Cash Flow Period” shall mean (i) the period taken as one accounting
period from the day immediately following the Closing Date and ending on
September 30, 2011 and (ii) each fiscal year of the Borrower thereafter.
“Excluded Subsidiary” shall mean (i) any Project Holdco, (ii) any Project
Entity, or (iii) any Inactive Subsidiary.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) Taxes imposed on (or measured by) its
net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Tax imposed by any other jurisdiction described in clause (a) above,
(c) in the case of a Foreign Lender, any withholding Tax that (i) is imposed on
amounts payable to such Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.16(a)) at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.15(a), or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.15(e) and (d) any Taxes imposed under FATCA.
“Existing Credit Agreement” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Existing Credit Agreement Costs” shall mean any payment premium or other fee
paid or payable by the Borrower to the holders of the indebtedness under the
Existing Credit Agreement pursuant to the Waiver.
“FATCA” shall mean Sections 1471 to 1474 of the Code, as in effect as of the
date of this Agreement and any current or future regulations or official
interpretations thereof.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

11



--------------------------------------------------------------------------------



 



“Fees” shall have the meaning assigned to such term in Section 2.04(b).
“Final Maturity Date” shall mean the later of (i) the Maturity Date and (ii) the
latest to occur of the Incremental Loan Maturity Dates (if any).
“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person.
“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $1,000,000 by Parent
Holdings, the Borrower or any Subsidiary under applicable law on account of the
complete or partial termination of such Foreign Pension Plan or the complete or
partial withdrawal of any participating employer therein, or (e) the occurrence
of any transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by Parent
Holdings, the Borrower or any of the Subsidiaries, or the imposition on Parent
Holdings, the Borrower or any of the Subsidiaries of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law, in each case
in excess of $1,000,000.
“Foreign Lender” shall mean, for purposes of Section 2.15(e) and the definition
of Excluded Taxes, (i) the Administrative Agent (so long as the Administrative
Agent is organized under the laws of a jurisdiction other than that in which the
Borrower is located) and (ii) any Lender or any other recipient of any payment
to be made by or on account of any obligation of the Borrower hereunder that is
organized under the laws of a jurisdiction other than that in which the Borrower
is located. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
“Foreign Pension Plan” shall mean any benefit plan that under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“GAAP” shall mean United States generally accepted accounting principles applied
on a basis consistent with the financial statements delivered pursuant to
Section 4.01(j).
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).
“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

12



--------------------------------------------------------------------------------



 



“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit C, among the Borrower, Parent
Holdings, the Subsidiaries party thereto and the Collateral Agent for the
benefit of the Secured Parties.
“Guarantors” shall mean Parent Holdings and the Subsidiary Guarantors.
“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Inactive Subsidiary” shall mean, as of any date of determination, any
Subsidiary that (a) does not conduct any business operations, (b) has assets
(including Equity Interests) with a book value not in excess of $250,000 on such
date and (c) does not have any Indebtedness, or commitments or obligations to
incur Indebtedness, outstanding on such date.
“Incremental Lender” shall mean a Lender with an Incremental Loan Commitment or
an outstanding Incremental Loan.
“Incremental Loan Amount” shall mean, at any time, the excess, if any, of (a)
$25,000,000 over (b) the aggregate amount of all Incremental Loan Commitments
established prior to such time pursuant to Section 2.21.
“Incremental Loan Assumption Agreement” shall mean an Incremental Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Lenders.
“Incremental Loan Closing Date” shall mean the closing date of any Incremental
Loans as set forth in the applicable Incremental Loan Assumption Agreement.
“Incremental Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Loans to the Borrower.
“Incremental Loan Maturity Date” shall mean the final maturity date of any
Incremental Loan, as set forth in the applicable Incremental Loan Assumption
Agreement.
“Incremental Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Loan, as set forth in the applicable
Incremental Loan Assumption Agreement.

 

13



--------------------------------------------------------------------------------



 



“Incremental Loans” shall mean Loans made by one or more Lenders to the Borrower
pursuant to Section 2.01(b). Incremental Loans may be made in the form of
additional Loans or, to the extent permitted by Section 2.21 and provided for in
the relevant Incremental Loan Assumption Agreement, Other Loans.
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business and, in each case, not overdue by more than
179 days), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all Synthetic Lease Obligations of such Person, (j) net obligations of such
Person under any Hedging Agreements, valued at the Agreement Value thereof,
(k) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests of such Person or
any other Person or any warrants, rights or options to acquire such Equity
Interests, valued, in the case of redeemable preferred interests, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (l) all obligations of such Person as an account party in respect of
letters of credit and (m) all obligations of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Information” shall have the meaning assigned to such term in Section 9.16.
“Insolvency Proceeding” shall mean (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors, formal or
informal moratorium, composition, marshaling of assets for creditors or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case, undertaken under United States federal
or state or foreign applicable laws, including Title 11 of the United States
Code.
“Insurance Proceeds” shall mean any proceeds of insurance (excluding, except in
the case of a Material Casualty Event, proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost
earnings), received by or paid to or for the account of any Loan Party.
“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to such
Loan and, in the case of a Eurodollar Loan with an Interest Period of more than
three months’ duration, each day that would have been an Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such Loan.

 

14



--------------------------------------------------------------------------------



 



“Interest Period” shall mean, with respect to any Eurodollar Loan, the period
commencing on the date of such Loan and ending on the numerically corresponding
day (or, if there is no numerically corresponding day, on the last day) in the
calendar month that is 1, 2, 3 or 6 months thereafter, as the Borrower may
elect; provided, however, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
Maturity Date or, in the case of any Incremental Loan, the relevant Incremental
Loan Maturity Date. Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.
“Investments” shall have the meaning assigned to such term in Section 6.04.
“Lead Arranger” shall mean Credit Suisse Securities (USA) LLC.
“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance), (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance, and (c) any Person that has become a party hereto
pursuant to an Incremental Loan Assumption Agreement.
“Leverage Ratio” shall mean, on any date, the ratio of (a) Total Debt on such
date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date.
“LIBO Rate” shall mean, with respect to any Eurodollar Loan for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such Interest Period to major banks in the London interbank market
in London, England by the Administrative Agent at approximately 11:00 a.m.
(London time) on the date that is two Business Days prior to the beginning of
such Interest Period.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

15



--------------------------------------------------------------------------------



 



“Loan Documents” shall mean this Agreement, the Security Documents, each
Incremental Loan Assumption Agreement, the promissory notes, if any, executed
and delivered pursuant to Section 2.03(e) and, except for purposes of
Section 9.08(b), the Engagement Letter.
“Loan Parties” shall mean Parent Holdings, the Borrower and the Subsidiary
Guarantors.
“Loans” shall mean the term loans made by the Lenders to the Borrower pursuant
to Section 2.01. Unless the context otherwise requires, the term “Loans” shall
include any Incremental Loans.
“Management Agreement” shall mean that certain Management Services Agreement,
dated as of April 26, 2006, by and between the Borrower (as successor to
Royster-Clark Nitrogen, Inc.) and Parent Holdings.
“Management Fees” shall mean any fees, costs, expenses or other amounts (whether
structured as a fee, an underwriting discount or otherwise) payable, directly or
indirectly, to or for the benefit of Parent Holdings or any of its Subsidiaries
(other than the Borrower and any subsidiary of the Borrower that is a Subsidiary
Guarantor) in respect of management, consulting, financial advisory, financing,
underwriting or placement services or other investment banking activities
provided by or on behalf of, Parent Holdings or any its Affiliates to or for the
benefit, directly or indirectly, of any of Parent Holdings’ Affiliates, whether
payable, earned or otherwise provided for pursuant to a management agreement or
otherwise.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Market Capitalization” shall mean, with respect to Parent Holdings, as of any
date of determination, the product of (a) the number of issued and outstanding
shares of common stock of Parent Holdings on such date of determination,
multiplied by (b) the average closing price per share of common stock of Parent
Holdings for the 30-day period ending on such date of determination, as quoted
on Bloomberg’s interval average screen.
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, condition (financial or otherwise),
operating results or prospects of (x) Parent Holdings and the Subsidiaries,
taken as a whole, or (y) the Borrower individually, (b) a material impairment of
the ability of the Borrower individually or the other Loan Parties, taken as a
whole, to perform its or their obligations under the Loan Documents, or (c) a
material impairment of the rights and remedies of or benefits available to the
Lenders under any Loan Document.
“Material Casualty Event” shall mean any loss of title or any loss of or damage
to or any destruction of, or condemnation or other taking (including by any
Governmental Authority) of, any portion of the Plant, if the portion of the
Plant subject to such loss, damage, destruction, condemnation or other taking is
material to the operation, or income-producing capacity, of the Plant and cannot
be repaired, replaced or restored in accordance with applicable laws (including
the Jo Daviess County, Illinois, County Code, Title 8 (Zoning Regulations) and
other applicable zoning and permitting laws) within 180 days following the
occurrence of such loss, damage, destruction, condemnation or other taking (or,
if sooner, within 90 days prior to the Applicable Maturity Date).
“Material Indebtedness” shall mean Indebtedness (other than the Loans) of any
one or more of Parent Holdings, the Borrower or any Subsidiary Guarantor in an
individual principal amount exceeding (x) in the case of Indebtedness of the
Borrower or any of its subsidiaries, $3,000,000 and (y) in the case of
Indebtedness of any other Loan Party, $4,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Parent
Holdings, the Borrower or any Subsidiary Guarantor in respect of any Hedging
Agreement at any time shall be the Agreement Value of such Hedging Agreement at
such time.

 

16



--------------------------------------------------------------------------------



 



“Maturity Date” shall mean June 10, 2016.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Minimum Liquidity Threshold” shall have the meaning set forth in Section 6.17.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
“Mortgaged Properties” shall mean, initially, the owned real properties of the
Loan Parties specified on Schedule 1.01(c), and shall include each other parcel
of owned real property and improvements thereto with respect to which a Mortgage
is granted pursuant to Section 5.12.
“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents delivered pursuant to
Section 4.01(m) or pursuant to Section 5.12, each in substantially the form of
the Borrower Mortgage (subject to conforming changes to reflect applicable state
or local law requirements).
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Natchez Project” shall mean the Project Entity located at 61 Carthage Point,
Natchez, MS 39120.
“Net Cash Proceeds” shall mean:
(a) with respect to any Asset Sale, the cash proceeds (including cash proceeds
subsequently received (as and when received) in respect of noncash consideration
initially received), net of (i) selling expenses (including reasonable broker’s
fees or commissions, legal fees, transfer and similar Taxes and the Borrower’s
good faith estimate of income or other Taxes paid or payable in connection with
such sale), (ii) amounts provided as a reserve, in accordance with GAAP, against
any liabilities under any indemnification obligations or purchase price
adjustment associated with such Asset Sale (provided that, to the extent and at
the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds) and (iii) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness permitted under
Section 6.01 which is secured by Liens permitted under Section 6.02 on the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided, however, that, if (A) the Borrower (or, if such Asset Sale is by
Parent Holdings, Parent Holdings) shall deliver a certificate of a Financial
Officer to the Administrative Agent at the time of receipt thereof setting forth
the Borrower’s (or Parent Holdings’, as applicable) intent to reinvest such
proceeds (x) in the case of any Asset Sale by the Borrower or any of its
subsidiaries, in productive assets of a kind then used or usable in the business
of the Borrower and its subsidiaries (subject, however, in the case of the
Borrower, in lieu of such permitted reinvestment, to compliance with Section
7(a) or Section 7(b), as applicable, of the Borrower Mortgage with respect to
any Asset Sale the proceeds of which constitute Condemnation Proceeds (as
defined in the Borrower Mortgage) that are not the result of a Material Casualty
Event), or (y) in the case of any Asset Sale by Parent Holdings or any
Subsidiary Guarantor that is not a subsidiary of the Borrower, in productive
assets of a kind then used or usable by any Loan Party, in each case within the
earlier of (i) the day preceding the date on which any payment from such
proceeds would be required to be made to the holders (or any representative,
trustee or agent on behalf thereof) of subordinated Indebtedness of Parent
Holdings incurred pursuant to Sections 6.01(a)(v)(A)(y) or Section 6.01(o) and
(ii) 360 days of receipt of such proceeds, (B) no Default or Event of Default
shall have occurred and shall be continuing at the time of such certificate or,
unless the applicable Loan Party has then irrevocably committed to a third party
to make such a permitted reinvestment and such commitment is not conditioned on
the absence of a Default or Event of Default at the proposed time of the
application of such proceeds, and (C) such Asset Sale is not a Material Casualty
Event, such proceeds shall not constitute Net Cash Proceeds except to the extent
not so used at the end of such period provided for in clause (A) above, at which
time such proceeds shall be deemed to be Net Cash Proceeds;

 

17



--------------------------------------------------------------------------------



 



(b) with respect to any issuance or incurrence of Indebtedness, the cash
proceeds thereof, net of all Taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith; and
(c) with respect to any Insurance Proceeds, the cash proceeds received by or
paid to or for the account of any Loan Party in respect thereof net of all
reasonable costs and expenses incurred by any Loan Party in connection
therewith; provided, however, that, if (A) the Borrower (or, if such Insurance
Proceeds are payable to Parent Holdings, Parent Holdings) shall deliver a
certificate of a Financial Officer to the Administrative Agent at the time of
receipt thereof setting forth the Borrower’s (or Parent Holdings’, as
applicable) intent to reinvest such proceeds (x) in the case of the receipt of
Insurance Proceeds by the Borrower and its subsidiaries in productive assets of
a kind then used or usable in the business of the Borrower and its subsidiaries
(subject, however, in the case of the Borrower, in lieu of such permitted
reinvestment, to compliance with Section 6(a) or Section 6(b), as applicable, of
the Borrower Mortgage with respect to any receipt of Insurance Proceeds of an
Insured Casualty (as defined in the Borrower Mortgage) that are not the result
of a Material Casualty Event), or (y) in the case of the receipt of Insurance
Proceeds by Parent Holdings or any Subsidiary Guarantor that is not a subsidiary
of the Borrower, in productive assets of a kind then used or usable in the
business of any Loan Party, in each case within the earlier of (i) the day
preceding the date on which any payment from such proceeds would be required to
be made to the holders (or any representative, trustee or agent on behalf
thereof) of subordinated Indebtedness of Parent Holdings incurred pursuant to
Sections 6.01(a)(v)(A)(y) or Section 6.01(o) and (ii) 360 days of receipt of
such proceeds, (B) no Default or Event of Default shall have occurred and shall
be continuing at the time of such certificate or, unless the applicable Loan
Party has then irrevocably committed to a third party to make such a permitted
reinvestment and such commitment is not conditioned on the absence of a Default
or Event of Default, at the proposed time of the application of such proceeds,
and (C) such Insurance Proceeds are not proceeds of a Material Casualty Event,
such proceeds shall not constitute Net Cash Proceeds except to the extent not so
used at the end of such period provided for in clause (A) above, at which time
such proceeds shall be deemed to be Net Cash Proceeds.
“Non-Cash Working Capital” shall mean (i) all current assets of the Borrower and
its subsidiaries (other than cash and Permitted Investments), minus (ii) all
current liabilities of the Borrower and its subsidiaries (other than the current
portion of the Loans), in each case determined in accordance with GAAP; provided
that Non-Cash Working Capital shall exclude all intercompany transfers between
Parent Holdings and the Borrower that would otherwise be treated as current
assets or current liabilities, in each case of the Borrower and its subsidiaries
determined in accordance with GAAP.
“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
“Obligations” shall mean, collectively, all obligations of the Loan Parties
defined as (i) “Obligations” in the Guarantee and Collateral Agreement and the
other Security Documents, and/or (ii) “Indebtedness Hereby Secured” in the
Borrower Mortgage.

 

18



--------------------------------------------------------------------------------



 



“OFAC” shall have the meaning assigned to such term in Section 3.23.
“Other Loans” shall have the meaning assigned to such term in Section 2.21(a).
“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, excluding such
Taxes imposed as a result of a grant of a participation, grant of an option to
(or exercise of an option by) an SPV, designation of a new lending office,
assignment or transfer (other than at the Borrower’s request pursuant to
Section 2.16(a)).
“Parent Holdings” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Payment Premium” shall mean, with respect to any Loan being prepaid in whole or
in part pursuant to Section 2.09, (i) if prepaid at any time after the Closing
Date through and including the first anniversary of the Closing Date, 2.00% of
the aggregate principal amount of such Loan being prepaid at such time, (ii) if
prepaid at any time after the first anniversary of the Closing Date through and
including the second anniversary of the Closing Date, 1.00% of the aggregate
principal amount of such Loan being prepaid at such time and (iii) if prepaid at
any time thereafter, 0.00%.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.
“Permitted Acquisition” shall have the meaning assigned to such term in Section
6.04(a)(iv).
“Permitted Amount” shall mean, with respect to any loan or advance by the
Borrower to Parent Holdings, pursuant to Section 6.04(c)(iii), the
then-available Available Cash (for the avoidance of doubt, after giving effect
to any prior or concurrent utilization of Available Cash in accordance with the
definition thereof) so long as (x) no Event of Default or Default shall have
occurred and be continuing or would result therefrom, (y) the Leverage Ratio is
less than 2.00 to 1.00, in each case both prior to and after giving pro forma
effect to any such loan or advance, and (z) the Borrower is otherwise in pro
forma compliance with each of Sections 6.10, 6.11, 6.12 and 6.17.
“Permitted Investments” shall mean:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P;

 

19



--------------------------------------------------------------------------------



 



(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;
(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and
(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.
“Permitted Project” shall mean any project or venture (including the Rialto
Project and the Natchez Project); provided that:
(a) the applicable Project Entity is engaged solely in the design, development,
construction and operation of one or more facilities that will (i) produce
alternative fuels, chemicals, organic compounds, or synthesis gas or (ii) export
renewable electric power;
(b) no Loan Party (other than Parent Holdings, (x) to the extent otherwise
permitted to do so under this Agreement, and (y) except for Permitted Project
Guarantees) (whether upon the occurrence of a contingency or otherwise),
directly or indirectly, (i) has any obligation to make (or makes) an Investment
in, or to transfer, convey or contribute any cash, cash equivalents, rights,
assets or properties to, the applicable Project Holdco(s) or Project Entity,
(ii) Guarantees, or is otherwise liable for, any of the obligations of the
applicable Project Holdco(s) or Project Entity, or (iii) provides any credit
support of any kind (including any undertaking, agreement or instrument that
would constitute, or have the economic effect of, Indebtedness) for, or directly
or indirectly Guarantees, or is otherwise liable for, any Indebtedness or other
obligations of the applicable Project Holdco(s) or Project Entity; and
(c) (i) the Collateral Agent holds a perfected, first priority security interest
for the benefit of the Secured Parties, in (x) all of the Equity Interests held
by Parent Holdings in the applicable Project Holdco(s), and the proceeds
thereof, and (y) any dividends, distributions or other payments (whether in
cash, securities or other property) payable to, or for the benefit of, Parent
Holdings, with respect to any Equity Interests in the applicable Project
Holdco(s), (ii) the Collateral Agent shall have received certificates or other
instruments, if any, representing all of the Equity Interests held by Parent
Holdings in the applicable Project Holdco(s), together with undated instruments
of transfer satisfactory to the Collateral Agent with respect thereto, duly
endorsed in blank by an effective endorsement, as applicable, and (iii) all
documents and instruments, including any Uniform Commercial Code financing
statements and/or assignments of financing statements, required by applicable
law or reasonably requested by the Collateral Agent or the Required Lenders to
be filed, registered or recorded to create, perfect, preserve or protect such
security interest have been filed, registered or recorded or delivered to the
Collateral Agent in appropriate form for filing, registration or recording.
“Permitted Project Guarantees” shall mean (A) any unsecured Guarantee by Parent
Holdings in connection with any Permitted Project that guarantees
(i) performance of the improvement, installation, design, engineering,
technology, construction, acquisition, development, completion, maintenance or
operation (including commercial operation) of, or otherwise affects any such act
in respect of, all or any portion of the Permitted Project, (ii) completion of
the minimum agreed equity or other contributions or support by Parent Holdings
or the applicable Project Holdco(s) to the applicable Project Entity, or
(iii) the payment of environmental liabilities in respect of the applicable
Permitted Project in excess of insurance and other Project Entity obligations,
and (B) any unsecured Guarantee by Parent Holdings listed on Schedule 1.01(a)
with respect to Permitted Projects identified on the Closing Date; provided that
no such Guarantee by Parent Holdings contemplated by this definition shall be
recourse to any other Loan Party or any subsidiary of the Borrower.

 

20



--------------------------------------------------------------------------------



 



“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
“Plan” shall mean, as of any date of determination, any employee pension benefit
plan (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 307 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
“Plant” shall mean the property of the Borrower located at 16675 U.S. Route 20
West, East Dubuque, Illinois 61025.
“Plant Expansion” shall mean a capital project, not to include a turnaround or
other routine maintenance, that will increase the production capacity of
fertilizer products at the Plant; provided that such capital project, and the
assets comprising or used in connection with such capital project, are owned by
the Borrower or a Subsidiary Guarantor; provided, however, that such capital
project shall utilize only proven technology and shall not be used to
commercialize any of Parent Holdings’ technology.
“Platform” shall have the meaning assigned to such term in Section 9.01.
“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City and notified to the Borrower. The prime rate is a rate
set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such rate. Each change in the Prime Rate shall
be effective as of the opening of business on the date such change is specified
by the Administrative Agent as being effective. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually
available.
“Project Entity” shall mean (i) any joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form, the Equity
Interests of which are owned in part by one or more Project Holdcos and in part
by one or more other Persons that are not Affiliated with Parent Holdings or any
Subsidiary, (ii) any venture or project, whether in corporate, partnership or
other legal form, the Equity Interests of which are owned 100% in the aggregate
by one or more Project Holdcos (including GCSEC Holdings, LLC, a Delaware
limited liability corporation) or (iii) Clearfuels Technology Inc., a Hawaiian
corporation.
“Project Holdco” shall mean any direct Wholly Owned Subsidiary of Parent
Holdings acquired or organized by Parent Holdings solely in connection with the
ownership and operation of a Permitted Project, including GCSEC Holdings, LLC, a
Delaware limited liability corporation; provided that, for the avoidance of
doubt, none of the Borrower or any of its subsidiaries shall be a Project
Holdco.
“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

21



--------------------------------------------------------------------------------



 



“Purchase Date” shall have the meaning assigned to such term in Section 2.11.
“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.
“RDC” shall have the meaning assigned to such term in the introductory statement
to this Agreement.
“Register” shall have the meaning assigned to such term in Section 9.04(d).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other Person
(other than a natural Person) that is engaged in making, purchasing, holding or
otherwise investing in bank loans and is administered, managed or advised by
(i) such Lender or by an Affiliate such Lender or (ii) the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents, advisors and holders of Equity Interests of such Person and such
Person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Repayment Date” shall have the meaning assigned to such term in
Section 2.08(a)(i).
“Required Lenders” shall mean, at any time, Lenders having Loans representing
more than 50% of the sum of all Loans outstanding. The Loans of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
“Restricted Indebtedness” shall mean Indebtedness of Parent Holdings, the
Borrower or any Subsidiary, the payment, prepayment, repurchase or defeasance of
which is restricted under Section 6.09(b).
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Parent Holdings, the Borrower or any Subsidiary (other than any Excluded
Subsidiary), or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in Parent Holdings, the Borrower or any Subsidiary (other than any
Excluded Subsidiary).

 

22



--------------------------------------------------------------------------------



 



“Rialto Project” shall mean the Rialto Renewable Energy Center, which shall be
located in or near Rialto, California.
“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.
“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.
“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.
“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.12.
“SPV” shall have the meaning assigned to such term in Section 9.04(i).
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Indebtedness” shall mean any Indebtedness of Parent Holdings,
Borrower or any of the Subsidiaries that is subordinated in right of payment to
any other Indebtedness of Parent Holdings, Borrower or any of the Subsidiaries
(including intercompany Indebtedness).
“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary” shall mean any subsidiary of Parent Holdings.
“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary (other than the Borrower) that is or becomes a party
to the Guarantee and Collateral Agreement.

 

23



--------------------------------------------------------------------------------



 



“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.
“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Parent Holdings, the
Borrower or any Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a Person other than Parent
Holdings, the Borrower or any Subsidiary of any Equity Interest or Restricted
Indebtedness or (b) any payment (other than on account of a permitted purchase
by it of any Equity Interest or Restricted Indebtedness) the amount of which is
determined by reference to the price or value at any time of any Equity Interest
or Restricted Indebtedness; provided that no phantom stock or similar plan
providing for payments only to current or former directors, officers or
employees of Parent Holdings, the Borrower or the Subsidiaries (or to their
heirs or estates) shall be deemed to be a Synthetic Purchase Agreement.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings, including any fines, penalties, additions
to tax or other amounts with respect thereto, imposed by any Governmental
Authority.
“Total Debt” shall mean, at any time, the aggregate stated balance sheet amount
(determined in accordance with GAAP) of all Indebtedness of the Borrower and its
subsidiaries at such time (excluding Indebtedness of the type described in
clause (i), clause (j), clause (k) and clause (l) of the definition of such
term, except, in the case of such clause (l), to the extent of any unreimbursed
drawings thereunder).
“Transaction Costs” shall mean all fees and expenses payable in connection with
(a) the execution, delivery and performance by the Loan Parties of the Loan
Documents to which they are a party and the making of the Loans hereunder,
(b) the repayment of all amounts due or outstanding under or in respect of, and
the termination of, the Existing Credit Agreement and (c) the making of the
Closing Date Dividend.
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the making of the Loans hereunder, (b) the repayment of all amounts due or
outstanding under or in respect of, and the termination of, the Existing Credit
Agreement, (c) the making of the Closing Date Dividend, (d) the cancellation of
intercompany indebtedness owing as of the Closing Date by Parent Holdings to the
Borrower and (e) the payment of Transaction Costs.
“Type”, when used in respect of any Loan, shall refer to the Rate by reference
to which interest on such Loan is determined. For purposes hereof, the term
“Rate” shall mean the Adjusted LIBO Rate and the Alternate Base Rate.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.

 

24



--------------------------------------------------------------------------------



 



“Unrestricted Cash and Permitted Investments” of any Person, shall mean cash and
Permitted Investments of such Person, (a) that is not, and is not required under
GAAP to be, designated as “restricted” on the financial statements of such
Person, (b) that is not contractually required, and has not been contractually
committed by such Person, to be used for a specific purpose (other than to
maintain the Minimum Liquidity Threshold required pursuant to Section 6.17), (c)
that is not subject to any legal requirement or contractual restriction
(including the terms of any Equity Interests) preventing such cash from being
applied to the payment of the Obligations, (d) in which no Person other than the
Collateral Agent has a Lien, (e) that, in the case of cash, is denominated in
Dollars, (f) that, in the case of cash, is held in a deposit account (subject to
a deposit account control agreement in form and substance satisfactory to the
Collateral Agent) in which the Collateral Agent (for the benefit of the Secured
Parties) has a first priority security interest, perfected by “control” (within
the meaning of the Uniform Commercial Code), and (g) that, in the case of
Permitted Investments, is held in a securities account (subject to a securities
account control agreement in form and substance satisfactory to the Collateral
Agent) in which the Collateral Agent (for the benefit of the Secured Parties)
has a first priority security interest, perfected by “control” (within the
meaning of the Uniform Commercial Code).
“Upfront Fees” shall have the meaning assigned to such term in Section 2.04(b).
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Waiver” shall mean that certain Waiver of Credit Agreement, dated as of
June 10, 2011, by and among the Borrower, Parent Holdings, the Subsidiary
Guarantors (as defined in the Existing Credit Agreement) party thereto, Credit
Suisse AG, Cayman Islands Branch, as administrative agent under the Existing
Credit Agreement and the Required Lenders (as defined in the Existing Credit
Agreement) party thereto.
“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned subsidiaries of such Person or by such Person and one or more
wholly owned subsidiaries of such Person. Unless otherwise specified, the term
“Wholly Owned Subsidiary” shall refer to a Subsidiary.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to “fiscal year” or “fiscal quarter” shall be to the fiscal
year or fiscal quarter, as applicable, of the Borrower, unless otherwise
specified. All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, (a) any reference in this Agreement to
any Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement, and (b) all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI or any related
definition to eliminate the effect of any change in GAAP occurring after the
date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.

 

25



--------------------------------------------------------------------------------



 



SECTION 1.03. Pro Forma Calculations. All pro forma calculations permitted or
required to be made by Parent Holdings, the Borrower or any Subsidiary pursuant
to this Agreement shall include only those adjustments that would be permitted
or required by Regulation S-X under the Securities Act of 1933, as amended,
together with those adjustments that (i) have been certified by a Financial
Officer of the Borrower as having been prepared in good faith based upon
reasonable assumptions and (ii) are based on reasonably detailed written
assumptions reasonably acceptable to the Administrative Agent.
ARTICLE II
The Credits
SECTION 2.01. Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make a Loan to the Borrower on the Closing Date in
a principal amount not to exceed its Commitment (other than any Incremental Loan
Commitment). Amounts paid or prepaid in respect of Loans may not be reborrowed.
(b) Each Lender having an Incremental Loan Commitment, severally and not
jointly, hereby agrees, subject to the terms and conditions and relying upon the
representations and warranties set forth herein and in the applicable
Incremental Loan Assumption Agreement, to make Incremental Loans to the
Borrower, in an aggregate principal amount not to exceed its Incremental Loan
Commitment. Amounts paid or prepaid in respect of Incremental Loans may not be
reborrowed.
SECTION 2.02. Loans.
(a) Upon (x) receipt by the Administrative Agent of a Borrowing Request, which
in the case of a Eurodollar Loan to be made on the Closing Date or any
Incremental Loan Closing Date, as applicable, shall be delivered by the Borrower
not later than 12:00 (noon), New York City time, three Business Days before the
Closing Date or such Incremental Loan Closing Date, as applicable, and in the
case of an ABR Loan to be made on the Closing Date or any Incremental Loan
Closing Date, as applicable, not later than 12:00 (noon), New York City time,
one Business Day before the Closing Date or such Incremental Loan Closing Date,
as applicable, and (y) except in the case of Incremental Loans, satisfaction of
the conditions set forth in Section 4.01, the Loans shall be made by the Lenders
ratably in accordance with their applicable Commitments; provided, however, that
the failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender).

 

26



--------------------------------------------------------------------------------



 



(b) Each Lender may at its option make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
(c) Each Lender shall make the Loan to be made by it hereunder on the Closing
Date or any Incremental Loan Closing Date, as applicable, by wire transfer of
immediately available funds to such account in New York City as the
Administrative Agent may designate not later than 2:00 p.m., New York City time,
and the Administrative Agent shall promptly credit the amounts so received to an
account designated by the Borrower in the Borrowing Request.
(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the Closing Date or any Incremental Loan Closing Date, as applicable,
that such Lender will not make available to the Administrative Agent such
Lender’s Loan, the Administrative Agent may assume that such Lender has made
such Loan available to the Administrative Agent on the Closing Date or such
Incremental Loan Closing Date, as applicable, in accordance with paragraph
(c) above and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available then, to the extent that
such Lender shall not have made such Loan available to the Administrative Agent,
such Lender and the Borrower severally agree to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower to but excluding the date such amount is repaid to the Administrative
Agent at (i) in the case of the Borrower, a rate per annum equal to the interest
rate applicable at the time to such Loans and (ii) in the case of such Lender, a
rate determined by the Administrative Agent to represent its cost of overnight
or short term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan for
purposes of this Agreement.
SECTION 2.03. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Loan of such Lender as provided in
Section 2.08.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower or any Guarantor and each Lender’s share
thereof.
(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.
(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

 

27



--------------------------------------------------------------------------------



 



SECTION 2.04. Fees.
(a) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the Engagement Letter at the times and in
the amounts specified therein (the “Administrative Agent Fees”).
(b) The Borrower agrees to pay to the Administrative Agent, for the account of
each Lender, a commitment fee equal to 2.00% of the aggregate amount of each
Lender’s Commitment on the Closing Date (the “Upfront Fees” and, together with
the Administrative Agent Fees, the “Fees”). All Upfront Fees shall be payable in
full on the Closing Date.
(c) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent. Once paid, none of the Fees shall be refundable under
any circumstances.
SECTION 2.05. Interest on Loans.
(a) Subject to the provisions of Section 2.06, the Loans shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when the Alternate Base Rate is determined by
reference to the Prime Rate and over a year of 360 days at all other times and
calculated from and including the date of such Loans to but excluding the date
of repayment thereof) at a rate per annum equal to, at the Borrower’s election,
(i) the Adjusted LIBO Rate plus the Applicable Margin or (ii) the Alternate Base
Rate plus the Applicable Margin.
(b) Interest on each Loan shall be payable on the Interest Payment Dates except
as otherwise provided in this Agreement. The applicable Alternate Base Rate or
Adjusted LIBO Rate for each Interest Period or day within an Interest Period, as
the case may be, shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.06. Default Interest. If (i) the Borrower shall default in the payment
of any principal of or interest on any Loan or any other amount due hereunder or
under any other Loan Document, by acceleration or otherwise, or (ii) if any
Event of Default under Article VII (other than paragraphs (b) or (c) thereunder)
has occurred and is continuing and the Required Lenders so vote, then, in the
case of clause (i) above, until such defaulted amount shall have been paid in
full or, in the case of clause (ii) above, from the date such vote has been
exercised by the Required Lenders and for so long as such Event of Default is
continuing, to the extent permitted by law, all amounts outstanding under this
Agreement and the other Loan Documents shall bear interest (after as well as
before judgment), payable on demand, (a) in the case of principal, at the rate
otherwise applicable to such Loan pursuant to Section 2.05 plus 2.00% per annum
and (b) in all other cases, at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be, when determined by reference to the Prime Rate and over a year of 360 days
at all other times) equal to the rate that would be applicable to an ABR Loan
plus 2.00% per annum.

 

28



--------------------------------------------------------------------------------



 



SECTION 2.07. Conversion and Continuation of Loans.
(a) The Borrower shall have the right at any time upon prior irrevocable notice
(in the form of Exhibit E) to the Administrative Agent (1) not later than 12:00
(noon), New York City time, one Business Day prior to conversion, to convert any
Eurodollar Loan into an ABR Loan, (2) not later than 12:00 (noon), New York City
time, three Business Days prior to conversion or continuation, to convert any
ABR Loan into a Eurodollar Loan or to continue any Eurodollar Loan as a
Eurodollar Loan for an additional Interest Period, and (3) not later than 12:00
(noon), New York City time, three Business Days prior to conversion, to convert
the Interest Period with respect to any Eurodollar Loan to another permissible
Interest Period, subject in each case to the following:
(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans;
(ii) if less than all the outstanding principal amount of the Loans shall be
converted or continued, then each resulting Loan shall satisfy the limitations
specified in Section 2.07(b) regarding the maximum number of Eurodollar Loans
that may be outstanding;
(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;
(iv) if any Eurodollar Loan is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.19;
(v) any portion of a Loan maturing or required to be repaid in less than one
month may not be converted into or continued as a Eurodollar Loan;
(vi) any portion of a Eurodollar Loan that cannot be converted into or continued
as a Eurodollar Loan by reason of the immediately preceding clause shall be
automatically converted at the end of the Interest Period in effect for such
Loan into an ABR Loan;
(vii) no Interest Period may be selected for any Eurodollar Loan that would end
later than the Maturity Date or, in the case of any Eurodollar Loan that is an
Incremental Loan, the relevant Incremental Loan Maturity Date; and
(viii) after the occurrence and during the continuance of a Default or Event of
Default, no outstanding Loan may be converted into, or continued as, a
Eurodollar Loan.
Each notice pursuant to this Section 2.07 shall be irrevocable and shall refer
to this Agreement and specify (1) the identity and amount of the Loan that the
Borrower requests be converted or continued, (2) whether such Loan is to be
converted to or continued as a Eurodollar Loan or an ABR Loan, (3) if such
notice requests a conversion, the date of such conversion (which shall be a
Business Day) and (4) if such Loan is to be converted to or continued as a
Eurodollar Loan, the Interest Period with respect thereto. If no Interest Period
is specified in any such notice with respect to any conversion to or
continuation as a Eurodollar Loan, the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. The Administrative Agent shall
promptly advise the Lenders of any notice given pursuant to this Section 2.07
and of each Lender’s portion of any converted or continued Loan. If the Borrower
shall not have given notice in accordance with this Section 2.07 to continue any
Loan into a subsequent Interest Period (and shall not otherwise have given
notice in accordance with this Section 2.07 to convert such Loan), such Loan
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be continued as an ABR Loan.

 

29



--------------------------------------------------------------------------------



 



(b) Subject to Section 2.17, 2.18 and 2.20, the Loans converted or continued
pursuant to Section 2.07(a) shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request pursuant to this Section 2.07. ABR
Loans and Eurodollar Loans may be outstanding at the same time; provided,
however, that the Borrower shall not be entitled to request any Loan (or the
continuation or conversion thereof) that, if made, would result in more than
seven Eurodollar Loans being outstanding hereunder at any time. For purposes of
the foregoing, Eurodollar Loans having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Loans.
SECTION 2.08. Repayment of Loans; Termination of Commitments.
(a) (i) The Borrower shall pay to the Administrative Agent, for the account of
the Lenders, on the dates set forth below, or if any such date is not a Business
Day, on the next preceding Business Day (each such date being called a
“Repayment Date”), a principal amount of the Loans (other than Other Loans) (as
adjusted from time to time pursuant to Section 2.21(d)) equal to the percentage
of the amount of the Commitments on the Closing Date set forth below for such
date, together in each case with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment:

              Percentage of Amount of the Closing   Repayment Date   Date
Commitments  
 
       
September 30, 2011
    2.50 %
December 31, 2011
    2.50 %
March 31, 2012
    2.50 %
June 30, 2012
    2.50 %
September 30, 2012
    2.50 %
December 31, 2012
    2.50 %
March 31, 2013
    2.50 %
June 30, 2013
    2.50 %
September 30, 2013
    2.50 %
December 31, 2013
    2.50 %
March 31, 2014
    2.50 %
June 30, 2014
    2.50 %
September 30, 2014
    2.50 %
December 31, 2014
    2.50 %
March 31, 2015
    2.50 %
June 30, 2015
    2.50 %
September 30, 2015
    2.50 %
December 31, 2015
    2.50 %
March 31, 2016
    2.50 %
Maturity Date
    52.50 %

(ii) The Borrower shall pay to the Administrative Agent, for the account of the
Incremental Lenders holding Other Loans, on each Incremental Loan Repayment
Date, a principal amount of the Other Loans (as adjusted from time to time
pursuant to Sections 2.08(b), 2.09 and 2.10(e)) equal to the amount set forth
for such date in the applicable Incremental Loan Assumption Agreement, together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment.

 

30



--------------------------------------------------------------------------------



 



(b) To the extent not previously paid, all Loans and Other Loans shall be due
and payable on the Maturity Date and on each Incremental Loan Maturity Date, if
any, together with accrued and unpaid interest on the principal amount to be
paid to but excluding the date of payment.
(c) The Commitments (other than any Incremental Loan Commitments, which shall
terminate as provided in the related Incremental Loan Assumption Agreement)
shall automatically terminate upon the making of the Loans on the Closing Date.
SECTION 2.09. Voluntary Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Loan, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) to the Administrative Agent before
12:00 (noon), New York City time; provided, however, that each partial
prepayment shall be in an amount that is an integral multiple of $1,000,000 and
not less than $2,000,000.
(b) Voluntary prepayments of Loans shall be applied against the remaining
scheduled installments of principal due in respect of the Loans under
Section 2.08(a) as directed by the Borrower in writing; provided that such
voluntary prepayment shall be applied pro rata between the Loans and the Other
Loans.
(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Loan (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Loan by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is for all of the then outstanding Loans, then the Borrower may
revoke such notice and/or extend the prepayment date by not more than five
Business Days, provided, further, however, that if Borrower shall revoke or
extend the prepayment date, from and including the date on which such prepayment
would have been made until the earlier of (A) such time as such prepayment is
made or (B) the last day of the then applicable Interest Period, the Loans shall
accrue interest at the Alternate Base Rate plus the Applicable Margin. All
prepayments under this Section 2.09 shall be accompanied by (i) accrued and
unpaid interest on the principal amount to be prepaid to but excluding the date
of payment, (ii) the applicable Payment Premium and (iii) any other amounts then
due and payable by the Loan Parties (including amounts payable under Section
2.19) under the Loan Documents.
SECTION 2.10. Mandatory Prepayments. (a) Not later than the fourth Business Day
following the receipt by any Loan Party of Net Cash Proceeds in respect of any
Asset Sale, the Borrower shall apply 100% of the Net Cash Proceeds received by
such Loan Party with respect thereto to prepay outstanding Loans in accordance
with Section 2.10(e).
(b) No later than four Business days after the earlier of (i) 90 days after the
end of each fiscal year of the Borrower, commencing with the fiscal year ending
on September 30, 2011, and (ii) two Business Days after the date on which the
financial statements with respect to such period are delivered pursuant to
Section 5.04(b), the Borrower shall prepay outstanding Loans in accordance with
Section 2.10(e) in an aggregate principal amount equal to the positive
difference of (x) the Applicable ECF Percentage of Excess Cash Flow for the
fiscal year then ended minus (y) the sum of (i) the principal amount of
voluntary prepayments of Loans under Section 2.09, and (ii) any Payment Premiums
paid with respect to such voluntary prepayments only to the extent not
previously deducted in the calculation of Consolidated EBITDA for such fiscal
year or in the determination of Excess Cash Flow for such fiscal year, in each
case paid during such fiscal year but only to the extent that such prepayments
are not financed with the proceeds of Indebtedness, equity issuances, casualty
proceeds, condemnation proceeds or insurance proceeds.

 

31



--------------------------------------------------------------------------------



 



(c) In the event that any Loan Party shall receive Net Cash Proceeds from the
issuance or incurrence of Indebtedness of any Loan Party (other than
Indebtedness permitted under Section 6.01), the Borrower shall, no later than
the fourth Business Day following the receipt of such Net Cash Proceeds by such
Loan Party, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Loans in accordance with Section 2.10(e).
(d) In the event that any Loan Party shall receive Net Cash Proceeds in respect
of any Insurance Proceeds, the Borrower shall, no later than the fourth Business
Day following the receipt of such Net Cash Proceeds by such Loan Party, apply an
amount equal to 100% of such Net Cash Proceeds to prepay outstanding Loans in
accordance with Section 2.10(e).
(e) Mandatory prepayments of outstanding Loans under this Agreement shall be
applied pro rata between the Loans and the Other Loans and applied pro rata
against the remaining scheduled installments of principal due in respect of the
Loans and the Other Loans under Sections 2.08(a)(i) and 2.08(a)(ii),
respectively.
(f) In connection with each prepayment required under this Section 2.10, the
Borrower shall deliver to the Administrative Agent no later than noon (New York
City time) at least four Business Days prior to such prepayment (for further
distribution by the Administrative Agent to each Lender on the date of receipt
thereof) a certificate signed by a Financial Officer of the Borrower, setting
forth in reasonable detail the calculation of the amount of such prepayment, and
a written notice of such prepayment. Each notice of prepayment shall specify the
prepayment date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid. All prepayments of Loans under
this Section 2.10 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.
(g) All repayments pursuant to this Section 2.10 shall be subject to Section
2.19, but shall otherwise be without premium or penalty.
(h) Notwithstanding the foregoing provisions of this Section 2.10, (i) in the
case of any mandatory prepayment of the Loans, Lenders may waive, by written
notice to the Administrative Agent by no later than two Business Days prior to
the date on which such mandatory prepayment would otherwise be required to be
made under this Section 2.10, the right to receive the amount of such mandatory
prepayment of the Loans, and (ii) if any Lender or Lenders elect to waive the
right to receive the amount of such mandatory prepayment, all of the amount that
otherwise would have been applied to mandatorily prepay the Loans of such Lender
or Lenders shall be paid by the Borrower to the remaining non-waiving Lender or
Lenders on a pro rata basis, in accordance with Section 2.10(i).
(i) In connection with any mandatory prepayments by the Borrower of the Loans
pursuant to this Section 2.10, such prepayments shall be applied on a pro rata
basis to the then outstanding Loans being prepaid irrespective of whether such
outstanding Loans are ABR Loans or Eurodollar Loans; provided that if no Lenders
exercise the right to waive a given mandatory prepayment of the Loans pursuant
to this Section 2.10, then, with respect to such mandatory prepayment, the
amount of such mandatory prepayment shall be applied first to Loans that are ABR
Loans to the full extent thereof before application to Loans that are Eurodollar
Loans in a manner that minimizes the amount of any payments required to be made
by the Borrower pursuant to Section 2.19.

 

32



--------------------------------------------------------------------------------



 



(j) In addition to any other applicable provisions contained in the Borrower
Mortgage, if (i) any loss of title or any loss of or damage to or any
destruction of, or condemnation or other taking (including by any Governmental
Authority) of, any portion of the Plant, occurs and the portion of the Plant
subject to such loss, damage, destruction, condemnation or other taking is
material to the operation, or income-producing capacity, of the Plant, and
(ii) the Borrower reasonably believes such portion of the Plant can be repaired,
replaced or restored in accordance with applicable laws within 180 days
following the occurrence of such loss, damage, destruction, condemnation or
other taking (or, if sooner, within 90 days prior to the Applicable Maturity
Date), the Borrower shall deliver to the Administrative Agent (for further
delivery to the Lenders), not later than the 90th day following the occurrence
of such loss, damage, destruction, condemnation or other taking, plans and
specifications, and such other documentation and information as shall be
reasonably requested by the Collateral Agent, demonstrating that such portion of
the Plant can be repaired, replaced or restored in compliance with foregoing
clause (ii).
SECTION 2.11. Prepayment or Offer to Purchase in Connection with Change in
Control. The Borrower shall notify the Administrative Agent of the occurrence of
a Change in Control within one Business Day thereof, and the Administrative
Agent shall promptly thereafter notify the Lenders thereof. At any time prior to
the 30th day following delivery of the notice by the Agent pursuant to the
preceding sentence (the “Purchase Date”), each Lender shall have the right, by
notice to the Borrower and the Administrative Agent, to require the Borrower, on
the Purchase Date, to prepay in full (but not in part) the outstanding principal
amount of such Lender’s Loans at a purchase price equal to 101% of the principal
amount thereof, together with accrued and unpaid interest on the principal
amount thereof to but excluding the date of payment, and all other amounts then
due to such Lender (including amounts payable under Section 2.19) under the Loan
Documents.
SECTION 2.12. Pro Rata Treatment. Each Loan, each payment or prepayment of
principal of any Loan, each payment of interest on the Loans and each conversion
of any Loan to or continuation of a Loan as a Loan of any Type shall be
allocated pro rata among the Lenders in accordance with their respective
applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans). Each Lender agrees that in computing such Lender’s portion
of any Loan to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Loan to the next higher or
lower whole Dollar amount.
SECTION 2.13. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans as a result of which the unpaid principal portion of its Loans
shall be proportionately less than the unpaid principal portion of the Loans of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans of such other Lender, so that
the aggregate unpaid principal amount of the Loans and participations in Loans
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to such exercise of banker’s lien, setoff or counterclaim or other
event was to the principal amount of all Loans outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that (i) if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.13 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest, and (ii) the provisions of this
Section 2.13 shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or any payment obtained by a Lender as consideration for the assignment
of or sale of a participation in any of its Loans to any assignee or participant
pursuant to Section 9.04, other than to Parent Holdings or any of its Affiliates
(as to which the provisions of this Section 2.13 shall apply). The Borrower and
Parent Holdings expressly consent to the foregoing arrangements and agree that
any Lender holding a participation in a Loan deemed to have been so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Loan Parties to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.

 

33



--------------------------------------------------------------------------------



 



SECTION 2.14. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Loan or any Fees or other amounts) hereunder and
under any other Loan Document not later than 12:00 (noon), New York City time,
on the date when due in immediately available Dollars, without setoff, defense
or counterclaim. Each such payment shall be made to the Administrative Agent at
its offices at Eleven Madison Avenue, New York, NY 10010. The Administrative
Agent shall promptly distribute to each Lender any payments received by the
Administrative Agent on behalf of such Lender.
(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Loan or any Fees or other amounts)
hereunder or under any other Loan Document shall become due, or otherwise would
occur, on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.
SECTION 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.15(a)) the Administrative Agent and
each Lender (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower or such Loan
Party shall make such deductions and (iii) the Borrower or such Loan Party shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any other Loan Party hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on behalf of itself or a
Lender, shall be conclusive absent manifest error.
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

34



--------------------------------------------------------------------------------



 



(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax (or other Lender that is entitled to an exemption from U.S.
federal backup withholding tax) with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law (in the case of any withholding tax
imposed under the law of the jurisdiction in which the Borrower is located or
any treaty to which such jurisdiction is a party) or reasonably requested by the
Borrower (in the case of any other withholding tax) as will permit such payments
to be made without withholding or at a reduced rate (including, without
limitation, Internal Revenue Service Form W-9 or applicable Form W-8).
(f) If requested by the Borrower or the Administrative Agent or required by
applicable law, each Foreign Lender shall (and shall cause other Persons acting
on its behalf to) (i) take any action (including entering into an agreement with
the Internal Revenue Service) and comply with any information gathering and
reporting requirements, in each case, that are required to obtain the maximum
available exemption from U.S. federal withholding Taxes under FATCA, with
respect to payments received by or on behalf of such Foreign Lender, and
(ii) deliver to the Borrower and the Administrative Agent such additional
documentation reasonably requested by the Borrower or the Administrative Agent
to ensure compliance with FATCA or to determine the amount to deduct and
withhold from such payment if FATCA’s information gathering and reporting
requirements are not complied with; provided that, for the avoidance of doubt, a
Foreign Lender’s breach of this sentence shall affect the rights only of the
breaching Foreign Lender, and not the rights of any other Foreign Lender, under
Section 2.15(a). Solely for purposes of this clause (f), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
(g) Unless required by applicable law, at no time shall the Administrative Agent
have any obligation to file for or otherwise pursue on behalf of a Lender, or
have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender. If the Administrative
Agent or any Lender determines, in its sole good faith discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional amounts pursuant to this Section 2.15, it shall pay to the such
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 2.15 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses incurred by the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to Loan Party that is
required to be repaid (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
contained in this Section 2.15(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 2.15(g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This Section 2.15(g) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

 

35



--------------------------------------------------------------------------------



 



SECTION 2.16. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.17, (ii) any Lender delivers a notice
described in Section 2.18, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.15, (iv) any Lender refuses to consent to any amendment,
waiver or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders, or (v) any Lender is a Defaulting Lender, then, in each case,
the Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 9.04(b)), upon notice to
such Lender and the Administrative Agent, require such Lender to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such assigned
obligations and, with respect to clause (iv) above, shall consent to such
requested amendment, waiver or other modification of any Loan Documents (which
assignee may be another Lender (other than a Defaulting Lender), if a Lender
accepts such assignment); provided that (w) such assignment shall not conflict
with any law, rule or regulation or order of any court or other Governmental
Authority having jurisdiction, (x) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (y) the Borrower or such assignee shall
have paid to the affected Lender in immediately available funds an amount equal
to the sum of the principal of and interest accrued to the date of such payment
on the outstanding Loans of such Lender plus all Fees and other amounts accrued
for the account of such Lender hereunder with respect thereto (including any
amounts under Sections 2.17 and 2.19, and, if applicable, the Payment Premium
pursuant to Section 2.09(c) (with such assignment being deemed to be a voluntary
prepayment for purposes of determining the applicability of Section 2.09(c),
such amount to be payable by the Borrower)) and (z) the Borrower shall have
required each other Lender that delivered a notice pursuant to the same Section,
or refused to consent to the same amendment, waiver or other modification of any
Loan Document as the Lender being required to transfer and assign its interests,
rights and obligations pursuant to this Section 2.16(a) or each other Defaulting
Lender, as the case may be, to substantially concurrently assign all of its
interests, rights and obligations under this Agreement to an Eligible Assignee;
provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s claim for compensation
under Section 2.17, notice under Section 2.18 or the amounts paid pursuant to
Section 2.15, as the case may be, cease to cause such Lender to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.18, or cease
to result in amounts being payable under Section 2.15, as the case may be
(including as a result of any action taken by such Lender pursuant to paragraph
(b) below), or if such Lender shall waive its right to claim further
compensation under Section 2.17 in respect of such circumstances or event or
shall withdraw its notice under Section 2.18 or shall waive its right to further
payments under Section 2.15 in respect of such circumstances or event or shall
consent to the proposed amendment, waiver, consent or other modification, or if
such Lender shall cease to be a Defaulting Lender, as the case may be, then such
Lender shall not thereafter be required to make any such transfer and assignment
hereunder. Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender, as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s interests hereunder in
the circumstances contemplated by this Section 2.16(a).
(b) If (i) any Lender shall request compensation under Section 2.17, (ii) any
Lender delivers a notice described in Section 2.18 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender, pursuant to Section 2.15, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.17 or enable it to
withdraw its notice pursuant to Section 2.18 or would reduce amounts payable
pursuant to Section 2.15, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing or assignment, delegation and transfer.

 

36



--------------------------------------------------------------------------------



 



SECTION 2.17. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
(except any such reserve requirement which is reflected in the Adjusted LIBO
Rate) or shall impose on such Lender or the London interbank market any other
condition affecting this Agreement or the Loans made by such Lender or any
participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender of maintaining any Loan or increase the cost to
any Lender of purchasing or maintaining a participation therein or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender to be
material (excluding for purposes of this clause (a) any Indemnified Taxes or
Other Taxes covered by Section 2.15 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender), then the Borrower will pay to
such Lender upon demand such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.
(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time the Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 10 days after its
receipt of the same.
(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 120 days prior to such request if such Lender knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 120-day period. The protection of this Section 2.17 shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the Change in Law that shall have occurred or been
imposed.

 

37



--------------------------------------------------------------------------------



 



SECTION 2.18. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request to convert
an ABR Loan to a Eurodollar Loan or to continue a Eurodollar Loan for an
additional Interest Period shall, as to such Lender only, be deemed a request
for an ABR Loan (or a request to continue an ABR Loan as such for an additional
Interest Period or to convert a Eurodollar Loan into an ABR Loan, as the case
may be), unless such declaration shall be subsequently withdrawn; and
(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.
(b) For purposes of this Section 2.18, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.
SECTION 2.19. Breakage. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor or (ii) the
conversion of the interest rate on any Loan from the LIBO Rate to the Alternate
Base Rate, or the conversion of the Interest Period with respect to any Loan, in
each case other than on the last day of the Interest Period in effect therefor
(any of the events referred to in this clause (a) being called a “Breakage
Event”), (b) any default in the making of any payment or prepayment required to
be made hereunder, or (c) any assignment of a Eurodollar Loan on a day other
than the end of the Interest Period in effect therefor as a result of a request
by the Borrower pursuant to Section 2.16. In the case of any Breakage Event,
such loss shall include an amount equal to the excess, as reasonably determined
by such Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that
is the subject of such Breakage Event for the period from the date of such
Breakage Event to the last day of the Interest Period in effect (or that would
have been in effect) for such Loan over (ii) the amount of interest likely to be
realized by such Lender in redeploying the funds released or not utilized by
reason of such Breakage Event for such period. A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.19 shall be delivered to the Borrower and shall be
conclusive absent manifest error.

 

38



--------------------------------------------------------------------------------



 



SECTION 2.20. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Loan the Administrative Agent shall have determined that
Dollar deposits in the principal amounts of such Eurodollar Loan are not
generally available in the London interbank market, or that the rates at which
such Dollar deposits are being offered will not adequately and fairly reflect
the cost to the majority of Lenders of making or maintaining Eurodollar Loans
during such Interest Period, or that reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or fax notice of such determination to the
Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Loan pursuant to Section 2.02 or Section 2.07 shall be
deemed to be a request for an ABR Loan. Each determination by the Administrative
Agent under this Section 2.20 shall be conclusive absent manifest error.
SECTION 2.21. Incremental Loans. (a) Subject to Section 2.21(c), the Borrower
may, not more than three times after the Closing Date, by written notice to the
Administrative Agent from time to time, request Incremental Loan Commitments in
an aggregate amount not to exceed the Incremental Loan Amount from one or more
Incremental Lenders, all of which must be Eligible Assignees. Such notice shall
set forth (i) the amount of the Incremental Loan Commitments being requested
(which shall be in minimum increments of $1,000,000 and a minimum amount of
$5,000,000 or such lesser amount equal to the remaining Incremental Loan
Amount), (ii) the date on which such Incremental Loan Commitments are requested
to become effective (which shall not be less than 10 Business Days nor more than
60 days after the date of such notice), and (iii) whether such Incremental Loan
Commitments are commitments to make additional Loans or commitments to make term
loans with terms different from the Loans (“Other Loans”).
(b) The Borrower may seek Incremental Loan Commitments from existing Lenders
(each of which shall be entitled to agree or decline to participate in its sole
discretion) and additional banks, financial institutions and other institutional
lenders who will become Incremental Lenders in connection therewith. The
Borrower and each Incremental Lender shall execute and deliver to the
Administrative Agent an Incremental Loan Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Loan Commitment of each Incremental Lender; provided that if the
related Incremental Loans are to be issued with original issue discount, the
applicable Incremental Loan Assumption Agreement shall set forth the amount of
such original issue discount (which discount shall apply to all such Incremental
Loans and Section 9.20 shall be amended to reflect such original issue
discount). The terms and provisions of the Incremental Loans shall be
substantially identical to those of the Loans, except as otherwise set forth in
the immediately succeeding sentence. Without the prior written consent of the
Required Lenders, (i) the final maturity date of any Other Loans shall be no
earlier than the Maturity Date, (ii) the average life to maturity of the Other
Loans shall be no shorter than the average life to maturity of the Loans and
(iii) if the initial yield on such Other Loans (as determined by the
Administrative Agent to be equal to the sum of (x) the margin above the Adjusted
LIBO Rate on such Other Loans and (y) if the “effective interest rate margin”
for such Other Loans as of the date of incurrence of such Other Loans (which,
for purposes of calculating the “effective interest rate margin” only, shall be
determined by the Administrative Agent and shall include all upfront or similar
fees, rate floors or original issue discount (amortized over the life of such
Other Loans) payable to all Lenders providing such Other Loans) exceeds the
“effective interest rate margin” then applicable to existing outstanding Loans
(determined on the same basis as provided in the immediately preceding
parenthetical) by more than 50 basis points, the Applicable Margins for all then
outstanding Loans shall be increased automatically as of such date by the amount
of such excess (but only by the amount in excess of 50 basis points). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Loan Assumption Agreement. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Loan Assumption
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental Loan
Commitment and the Incremental Loans evidenced thereby, and the Administrative
Agent and the Borrower may revise this Agreement to evidence such amendments.

 

39



--------------------------------------------------------------------------------



 



(c) Notwithstanding the foregoing, no Incremental Loan Commitment shall become
effective under this Section 2.21 unless (i) on the date of such effectiveness,
the conditions set forth in paragraphs (b) and (c) of Section 4.01 shall be
satisfied (it being agreed that, for purposes of this clause (i), any reference
to the “Closing Date” in any such paragraph of Section 4.01 or in the lead-in
language to Section 4.01 shall be deemed to be a reference to the applicable
“Incremental Loan Closing Date”) and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower, (ii) the Borrower is otherwise in pro forma
compliance with each of Sections 6.10, 6.11, 6.12 and 6.17, (iii) except as
otherwise specified or required in the applicable Incremental Loan Assumption
Agreement, the Administrative Agent shall have received (with sufficient copies
for each of the Incremental Lenders) legal opinions, board resolutions, public
records and closing certificates (other than insurance certificates) reasonably
requested by the Administrative Agent and consistent with those delivered on the
Closing Date under Section 4.01, (iv) prior to such effectiveness, if the
relevant Incremental Loan Maturity Date (A) is different from the Maturity Date,
or (B) is different from the maturity date of the Loans specified in the
Borrower Mortgage, as then in effect, the Borrower Mortgage shall have been
amended (or, if necessary or reasonably deemed advisable by the Collateral
Agent, amended and restated or otherwise modified) to confirm that the Borrower
Mortgage secures the Obligations with respect to such Incremental Loans, and to
reflect the Final Maturity Date, (v) on or prior to the date of such
effectiveness, the title insurance company (or an agent therefor) that issued,
in favor of the Collateral Agent, the lender’s original title insurance policy
in connection with the Loans made on the Closing Date shall have issued (or
executed and delivered to the Collateral Agent an irrevocable commitment to
issue) in favor of the Collateral Agent, (A) such additional and/or replacement
title insurance in an amount equal to (when combined with the amount of the
original title insurance remaining in place) the aggregate principal amount of
the Loans outstanding after giving effect to the proposed Incremental Loans, and
(B) such endorsements, coinsurance and reinsurance as may be reasonably
requested by the Collateral Agent or any Lender (including any Lender that is
not an Incremental Lender), insuring such amended, amended and restated or
otherwise modified Borrower Mortgage as a first lien on the Mortgaged Property
(as defined therein), subject to any Liens permitted by Section 6.02 and
otherwise no less favorable to the Lenders than the original title insurance
issued on the Closing Date (with such changes as are necessary to comply with
customary title insurance practices), (vi) the Leverage Ratio is less than 1.50
to 1.00, both prior to and after giving pro forma effect to the proposed
Incremental Loans and (vii) the aggregate principal amount of the Loans
outstanding after giving effect to the proposed Incremental Loans does not
exceed $120,000,000.
(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Loans (other than Other Loans), when
originally made, are included in each borrowing of outstanding Loans on a pro
rata basis. This may be accomplished by requiring each outstanding Eurodollar
borrowing to be converted into an ABR borrowing on the date of each Incremental
Loan, or by allocating a portion of each Incremental Loan to each outstanding
Eurodollar borrowing on a pro rata basis. Any conversion of Eurodollar Loans to
ABR Loans required by the preceding sentence shall be subject to Section 2.19.
If any Incremental Loan is to be allocated to an existing Interest Period for a
Eurodollar borrowing, then the interest rate thereon for such Interest Period
and the other economic consequences thereof shall be as set forth in the
applicable Incremental Loan Assumption Agreement. In addition, to the extent any
Incremental Loans are not Other Loans, the scheduled amortization payments under
Section 2.08(a)(i) required to be made after the making of such Incremental
Loans shall be ratably increased by the aggregate principal amount of such
Incremental Loans and shall be further increased for all Lenders on a pro rata
basis to the extent necessary to avoid any reduction in the amortization
payments to which the Lenders were entitled before such recalculation.

 

40



--------------------------------------------------------------------------------



 



SECTION 2.22. Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Sections 4.01(a), (b) and (c) were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.22 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

41



--------------------------------------------------------------------------------



 



ARTICLE III
Representations and Warranties
Each of Parent Holdings and the Borrower represents and warrants to the
Administrative Agent, the Collateral Agent and each of the Lenders that:
SECTION 3.01. Organization; Powers. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted, (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow hereunder.
SECTION 3.02. Authorization. The Transactions (a) have been duly authorized by
all requisite corporate or other organizational and, if required, stockholder
action and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of any Loan Party, (B) any order of any
Governmental Authority or (C) any provision of any indenture, agreement or other
instrument to which any Loan Party is party or by which any of them or any of
their property is or may be bound, (ii) be in conflict with, result in a breach
of or constitute (alone or with notice or lapse of time or both) a default
under, or give rise to any right to accelerate or to require the prepayment,
repurchase or redemption of any obligation under any such indenture, agreement
or other instrument or (iii) result in the creation or imposition of any Lien
upon or with respect to any property or assets now owned or hereafter acquired
by any Loan Party(other than any Lien created hereunder or under the Security
Documents).
SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Parent Holdings and the Borrower and constitutes, and each other
Loan Document when executed and delivered by each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms.
SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright Office
(to the extent applicable), (b) recordation of the Mortgages, (c) other
registrations and filings required for the perfection of security interests in
the Collateral, and (d) such as have been made or obtained and are in full force
and effect.
SECTION 3.05. Financial Statements. (a) Parent Holdings has heretofore furnished
to the Lenders (1) its consolidated balance sheets and related statements of
income, stockholder’s equity and cash flows, (i) as of and for the fiscal years
ended September 30, 2008 audited by and accompanied by the opinion of Ehrhardt
Keefe Steiner & Hottman P.C. independent registered public accountants and
(ii) as of and for the fiscal years ended September 30, 2009 and September 30,
2010 audited by and accompanied by the opinion of PricewaterhouseCoopers LLP
independent registered public accountants, and (2) its unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows, as of and for the fiscal quarters ended December 31, 2010 and March 31,
2011, certified by its chief financial officer. Such financial statements
present fairly the financial condition and results of operations and cash flows
of Parent Holdings and its consolidated Subsidiaries as of such dates and for
such periods. Such consolidated balance sheets and the notes thereto disclose
all material liabilities, direct or contingent, of Parent Holdings and its
consolidated Subsidiaries as of the dates thereof. Such financial statements
were prepared in accordance with GAAP applied on a consistent basis, subject, in
the case of unaudited financial statements, to year-end audit adjustments and
the absence of footnotes.

 

42



--------------------------------------------------------------------------------



 



(b) The Borrower has heretofore delivered to the Lenders its unaudited pro forma
consolidated balance sheet and related pro forma statements of income as of and
for the 12-month period ending on as of the last day of the most recently
completed four-fiscal quarter period ending at least 30 days prior to the
Closing Date, prepared giving effect to the Transactions as if they had
occurred, with respect to such balance sheet, on such date and, with respect to
such statement of income, on the first day of the 12-month period ending on such
date. Such pro forma financial statements have been prepared in good faith by
the Borrower, based on the assumptions used to prepare the pro forma financial
information contained in the Confidential Information Memorandum (which
assumptions are believed by the Borrower on the date thereof and on the Closing
Date to be reasonable), are based on the best information available to the
Borrower as of the date of delivery thereof, accurately reflect all adjustments
required to be made to give effect to the Transactions and present fairly on a
pro forma basis the estimated consolidated financial position of the Borrower
and its consolidated subsidiaries as of such date and for such period, assuming
that the Transactions had actually occurred at such date or at the beginning of
such period, as the case may be.
SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, liabilities, operations, condition
(financial or otherwise), operating results or prospects of Parent Holdings, the
Borrower and the Subsidiaries, taken as a whole, since September 30, 2010.
SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each Loan Party
has good and marketable title to, or valid leasehold interests in, all its
material properties and assets (including all Mortgaged Property), except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes. All such material properties and assets are free and
clear of Liens, other than Liens not prohibited by Section 6.02.
(b) Each Loan Party has complied with all obligations under all material leases
to which it is a party and all such leases are in full force and effect. Each
Loan Party enjoys peaceful and undisturbed possession under all such material
leases.
(c) As of the Closing Date, none of the Loan Parties has received any notice of,
nor has any knowledge of, any pending or contemplated condemnation proceeding
affecting the Mortgaged Properties or any sale or disposition thereof in lieu of
condemnation.
(d) As of the Closing Date, none of the Loan Parties are obligated under any
right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of any Mortgaged Property or any interest therein.
SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of Parent
Holdings or the Borrower therein. The shares of capital stock or other ownership
interests so indicated on Schedule 3.08 are fully paid and non-assessable and
are owned by Parent Holdings or the Borrower, directly or indirectly, free and
clear of all Liens (other than Liens created under the Security Documents).

 

43



--------------------------------------------------------------------------------



 



SECTION 3.09. Litigation; Compliance with Laws. (a) There are no actions, suits
or proceedings at law or in equity or by or before any Governmental Authority
now pending or, to the knowledge of Parent Holdings or the Borrower, threatened
against or affecting Parent Holdings or the Borrower or any Subsidiary or any
business, property or rights of any such Person (i) that involve any Loan
Document or the Transactions or (ii) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
(b) None of Parent Holdings, the Borrower or any of the Subsidiaries or any of
their respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Mortgaged Property, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.10. Reserved.
SECTION 3.11. Federal Reserve Regulations. (a) None of Parent Holdings, the
Borrower or any of the Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.
(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, U or X.
SECTION 3.12. Investment Company Act. None of the Loan Parties are an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
SECTION 3.13. Use of Proceeds. The Borrower will (a) use the proceeds of the
Loans (other than Incremental Loans) only for the purposes specified in the
introductory statement to this Agreement and (b) use the proceeds of Incremental
Loans only for the Plant Expansion.
SECTION 3.14. Tax Returns. Each of Parent Holdings, the Borrower and the
Subsidiaries has filed or caused to be filed all material Federal, state, local
and foreign tax returns or materials required to have been filed by it and has
paid or caused to be paid all material Taxes due and payable by it and all
assessments received by it, except Taxes (i) for which an extension for filing
has been obtained by the applicable Person and (ii) that are being contested in
good faith by appropriate proceedings and for which Parent Holdings, the
Borrower or such Subsidiary, as applicable, shall have set aside on its books
adequate reserves.
SECTION 3.15. No Material Misstatements. None of the (a) Confidential
Information Memorandum (including any written supplements thereto furnished by
or on behalf of Parent Holdings or the Borrower to the Administrative Agent
prior to the Closing Date) or (b) any other information, reports, financial
statements, exhibits or schedules furnished by or on behalf of Parent Holdings
or the Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, taken as a whole, contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, each of Parent Holdings
and the Borrower represents only that it acted in good faith and utilized
reasonable assumptions (based upon accounting principles consistent with the
historical audited financial statements of Parent Holdings and the Borrower, as
applicable) and due care in the preparation of such information, report,
financial statement, exhibit or schedule.

 

44



--------------------------------------------------------------------------------



 



SECTION 3.16. Employee Benefit Plans. (a) Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates.
(b) None of the Borrower, any Subsidiary Guarantor or any ERISA Affiliate
maintains, contributes to, or is required to contribute to, a Plan, a
Multiemployer Plan or a Foreign Pension Plan.
SECTION 3.17. Environmental Matters. (a) Except as set forth in Schedule 3.17,
none of the Loan Parties (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply, in all material respects, with any material
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any material Environmental Liability, (iii) has received
notice of any actual or threatened material Environmental Liability or
(iv) knows of any basis for any material Environmental Liability.
(b) Except as set forth in Schedule 3.17, (i) no real property currently owned,
leased or operated any Loan Party is or, to any Loan Party’s knowledge as of, or
at any time after, April 26, 2006 has, during the applicable Loan Party’s
ownership, lease or operation thereof, been in material non-compliance with any
applicable Environmental Laws or subject to any material Environmental Liability
and (ii) to any Loan Party’s knowledge since April 26, 2006, no real property
formerly owned, leased or operated by the applicable Loan Party is or has,
during the applicable Loan Party’s ownership, lease or operation thereof, been,
in material non-compliance with any applicable Environmental Laws or subject to
any material Environmental Liability.
(c) None of the matters disclosed on Schedule 3.17, individually or in the
aggregate, has had or could reasonably be expected to result in a Material
Adverse Effect.
SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
its subsidiaries as of the date hereof and the Closing Date. As of each such
date, such insurance is in full force and effect and all premiums have been duly
paid. The Borrower and its subsidiaries have insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.
SECTION 3.19. Security Documents. (a) The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guarantee and Collateral Agreement) and the proceeds thereof and (i) when
the Pledged Collateral (as defined in the Guarantee and Collateral Agreement) is
delivered to the Collateral Agent, the Lien created under Guarantee and
Collateral Agreement shall constitute a perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Pledged Collateral, in each case prior and superior in right to any other
Person, and (ii) when financing statements in appropriate form are filed in the
offices specified on Schedule 3.19(a), the Liens created under the Guarantee and
Collateral Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral (other than Intellectual Property, as defined in the Guarantee and
Collateral Agreement and other property in which a security interest may not be
perfected by the filing of a financing statement), in each case prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 6.02.

 

45



--------------------------------------------------------------------------------



 



(b) Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Collateral Agreement
shall constitute a perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Intellectual Property (as defined in the
Guarantee and Collateral Agreement) in which a security interest may be
perfected by filing in the United States and its territories and possessions, in
each case prior and superior in right to any other Person (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the date hereof).
(c) The Mortgages are effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, a legal, valid and enforceable Lien
on all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when the Mortgages are filed
in the offices specified on Schedule 3.19(c), the Mortgages shall constitute a
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Mortgaged Property and the proceeds thereof, in each
case prior and superior in right to any other Person, other than with respect to
the rights of Persons pursuant to Liens expressly permitted by Section 6.02.
SECTION 3.20. Location of Real Property and Leased Premises. (a)
Schedule 3.20(a) lists completely and correctly as of the Closing Date all real
property owned by the Borrower and the Subsidiaries and the addresses thereof.
The Borrower and the Subsidiaries own in fee all the real property set forth on
Schedule 3.20(a).
(b) Schedule 3.20(b) lists completely and correctly as of the Closing Date all
real property leased by the Borrower and the Subsidiaries and the addresses
thereof. The Borrower and the Subsidiaries have valid leases in all the real
property set forth on Schedule 3.20(b).
SECTION 3.21. Labor Matters. As of the date hereof and the Closing Date, there
are no strikes, lockouts or slowdowns against any Loan Party pending or, to the
knowledge of Parent Holdings or the Borrower, threatened. The hours worked by
and payments made to employees of the Loan Parties have not been in violation of
the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters. All payments due from any Loan Party, or
for which any claim may be made against any Loan Party, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the applicable Loan Party. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Loan Party is bound.
SECTION 3.22. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of the Loans
on the Closing Date or the applicable Incremental Loan Closing Date, as the case
may be, and after giving effect to the application of the proceeds of such
Loans, (a) the fair value of the assets of the Borrower, individually, and the
Loan Parties, collectively, at a fair valuation, will exceed its or their debts
and liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Borrower, individually, and the Loan
Parties, collectively, will be greater than the amount that will be required to
pay the probable liability of its or their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower, individually, and
the Loan Parties, collectively, will not have unreasonably small capital with
which to conduct the business in which it is or they are engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date or the applicable Incremental Loan Closing Date, as the case may be.

 

46



--------------------------------------------------------------------------------



 



SECTION 3.23. Sanctioned Persons; USA PATRIOT Act. None of Parent Holdings, the
Borrower or any Subsidiary nor, to the knowledge of the Borrower, any director,
officer, agent, employee or Affiliate of Parent Holdings, the Borrower or any
Subsidiary is (i) currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”), and
the Borrower will not directly or indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC or (ii) in violation of the USA PATRIOT Act.
ARTICLE IV
Conditions of Lending
The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions:
SECTION 4.01. Conditions. On the Closing Date:
(a) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.02(a).
(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).
(c) At the time of and immediately after the making of the Loans, no Default or
Event of Default shall have occurred and be continuing.
(d) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Latham & Watkins, LLP, counsel for
Parent Holdings and the Borrower, in form and substance satisfactory to the
Administrative Agent and (ii) Holland & Hart LLP, local counsel for Parent
Holdings and the Borrower, in form and substance satisfactory to the
Administrative Agent, in each case, (A) dated the Closing Date, (B) addressed to
the Administrative Agent and the Lenders, and (C) covering such other matters
relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request and Parent Holdings and the Borrower hereby request
such counsel to deliver such opinions.
(e) All legal matters incident to this Agreement, the Loans and the other Loan
Documents shall be satisfactory to the Lenders and to the Administrative Agent.

 

47



--------------------------------------------------------------------------------



 



(f) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or articles of organization, as applicable,
including all amendments thereto, of each Loan Party, certified as of a recent
date by the Secretary of State of the state of its organization, and a
certificate as to the good standing of each Loan Party as of a recent date, from
such Secretary of State; (ii) a certificate of the Secretary or Assistant
Secretary of each Loan Party dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws or operating or
limited liability company agreement, as applicable of such Loan Party as in
effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
such Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or the articles of organization, as applicable, of
such Loan Party have not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to clause
(i) above, and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party; (iii) a certificate of another officer as
to the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above and (iv) such other
documents as the Lenders or the Administrative Agent may reasonably request.
(g) The Administrative Agent shall have received a certificate, signed by a
Financial Officer of the Borrower, (i) confirming compliance with the conditions
precedent set forth in Sections 4.01(b) and (c) and (ii) certifying that Parent
Holdings and its consolidated Subsidiaries, after giving effect to the
Transactions and the other transactions contemplated hereby, are solvent, which
certification may be made in the Borrowing Request, and shall be dated the
Closing Date or, if such certification is made in the Borrowing Request, shall
be dated the date of the Borrowing Request.
(h) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document.
(i) The Security Documents shall have been duly executed by each Loan Party that
is to be a party thereto and shall be in full force and effect on the Closing
Date. The Collateral Agent on behalf of the Secured Parties shall have a
security interest in the Collateral of the type and priority described in each
executed Security Document.
(j) The Lenders shall have received the financial statements and opinions
referred to in Section 3.05, none of which shall demonstrate a material adverse
change in the financial condition of Parent Holdings or the Borrower from (and
shall not otherwise be materially inconsistent with) the financial statements or
forecasts previously provided to the Lenders.
(k) At least five Business Days prior to the Closing Date, the Lenders shall
have received, to the extent requested, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.
(l) The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated on or prior to the Closing Date and duly
executed by a Responsible Officer of Parent Holdings and the Borrower, and shall
have received the results of (i) a search of the Uniform Commercial Code filings
(or equivalent filings) made with respect to the Loan Parties in the states (or
other jurisdictions) of formation of such Persons, (ii) United States Patent and
Trademark Office and United States Copyright Office searches made with respect
to registered patents, trademarks and copyrights registered in the name of any
of the Loan Parties (to the extent applicable), and (iii) tax and judgment lien
searches in the appropriate office in the state in which the chief executive
office of each such Person is located and in the other jurisdictions in which
such Persons maintain or own real or personal property, and in each case as
indicated on such Perfection Certificate, together with copies of the financing
statements (or similar documents) disclosed by such search, and accompanied by
evidence satisfactory to the Collateral Agent that the Liens indicated in any
such financing statement (or similar document) or other search result would be
permitted under Section 6.02 or have been or will be contemporaneously released
or terminated.

 

48



--------------------------------------------------------------------------------



 



(m) (i) Each of the Security Documents, in form and substance satisfactory to
the Lenders, relating to each of the Mortgaged Properties shall have been duly
executed by the parties thereto and delivered to the Collateral Agent and shall
be in full force and effect, (ii) each of such Mortgaged Properties shall not be
subject to any Lien other than those permitted under Section 6.02, (iii) each of
the Mortgages shall have been submitted to a nationally recognized title
insurance company (or an agent therefor) for recording in the recording office
as specified on Schedule 3.19(c) with an irrevocable instruction by the Borrower
to record such Mortgages in accordance with the Collateral Agent’s instructions,
and such title insurance company (or such agent therefor) shall have issued, or
executed and delivered to the Collateral Agent an irrevocable commitment to
issue, in favor of the Collateral Agent, a lender’s title insurance policy, in
form and substance acceptable to the Collateral Agent, together with such
endorsements, coinsurance and reinsurance as may be requested by the Collateral
Agent and the Lenders, insuring such Mortgages as a first lien on such Mortgaged
Property (subject to any Lien permitted by Section 6.02), and (iv) the
Collateral Agent shall have received such other documents, including, without
limitation, such surveys, abstracts, appraisals and legal opinions required to
be furnished pursuant to the terms of the Mortgages or as reasonably requested
by the Collateral Agent or the Lenders; provided that “no change” affidavits
shall be accepted by the Collateral Agent and the Lenders in lieu of surveys, as
applicable.
(n) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Agent as additional insured, in form and substance
satisfactory to the Administrative Agent.
(o) All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Existing Credit Agreement shall have been paid in full and
all guarantees and security in support thereof discharged and released, and the
Administrative Agent shall have received reasonably satisfactory evidence
thereof. Immediately after giving effect to the Transactions and the other
transactions contemplated hereby, the Loan Parties shall have outstanding no
Indebtedness or preferred stock other than (a) Indebtedness outstanding under
this Agreement and the Guarantees under the Guarantee and Collateral Agreement,
and (b) Indebtedness set forth on Schedule 6.01.
(p) All requisite Governmental Authorities and third parties shall have approved
or consented to the Transactions and the other transactions contemplated hereby
to the extent required, all applicable appeal periods have expired and there is
no litigation, governmental, administrative or judicial action, actual or
threatened in writing, that could reasonably be expected to restrain, prevent or
impose burdensome conditions on the Transactions.
(q) The Administrative Agreement shall have received a copy of the Management
Agreement, as in effect on the Closing Date, accompanied by a certificate of the
Secretary or Assistant Secretary of the Borrower, certifying that the Management
Agreement attached thereto is a true and complete copy of the Management
Agreement as in effect on the Closing Date.

 

49



--------------------------------------------------------------------------------



 



(r) The amount of Unrestricted Cash and Permitted Investments (minus the amount
of Investments received by the Borrower from Parent Holdings or any Subsidiary
(other than a subsidiary of the Borrower) within 90 days prior to the Closing
Date) shall, on the Closing Date, be at least $20,000,000 after giving pro forma
effect to the Transactions.
ARTICLE V
Affirmative Covenants
Each of Parent Holdings and the Borrower covenants and agrees with each Lender
that so long as this Agreement shall remain in effect and until the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full, unless the Required
Lenders shall otherwise consent in writing, each of Parent Holdings and the
Borrower will, and will cause each of the Subsidiaries (other than Excluded
Subsidiaries) to:
SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.
(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted; and at all times maintain and preserve all property material
to the conduct of such business and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times.
SECTION 5.02. Insurance. (a) Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
business interruption insurance, public liability insurance against claims for
personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by it;
and maintain such other insurance as may be required by law.
(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement no less
favorable to the Lenders than the corresponding endorsement delivered on or
prior to the Closing Date (with such changes as are necessary to comply with
customary insurance practices), which endorsement shall provide that, from and
after the Closing Date pursuant to Section 4.01(n), if the insurance carrier
shall have received written notice from the Administrative Agent or the
Collateral Agent of the occurrence of an Event of Default, the insurance carrier
shall pay all proceeds otherwise payable to the Borrower or the other Loan
Parties under such policies directly to the Collateral Agent; cause all such
policies to provide that neither the Borrower, the Administrative Agent, the
Collateral Agent nor any other party shall be a coinsurer thereunder and to
contain such other provisions as the Administrative Agent or the Collateral
Agent may reasonably require from time to time to protect their interests;
deliver original or certified copies of all such policies to the Collateral
Agent; cause each such policy to provide that it shall not be canceled, modified
or not renewed (i) by reason of nonpayment of premium upon not less than
10 days’ prior written notice thereof by the insurer to the Administrative Agent
and the Collateral Agent (giving the Administrative Agent and the Collateral
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason upon not less than 30 days’ prior written notice thereof by the
insurer to the Administrative Agent and the Collateral Agent; deliver to the
Administrative Agent and the Collateral Agent, prior to the cancellation,
modification or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent and the Collateral Agent) together with
evidence satisfactory to the Administrative Agent and the Collateral Agent of
payment of the premium therefor.

 

50



--------------------------------------------------------------------------------



 



(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated (i) a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount as the Administrative Agent
or the Collateral Agent may from time to time require, and otherwise comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as it may be amended from time to time, or (ii) a “Zone
1” area, obtain earthquake insurance in such total amount as the Administrative
Agent or the Collateral Agent may from time to time require.
(d) With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than that which is customary for companies in the same or similar
businesses operating in the same or similar locations, naming the Collateral
Agent as an additional insured, on forms satisfactory to the Collateral Agent.
(e) Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by any
Loan Party; and promptly deliver to the Administrative Agent and the Collateral
Agent a duplicate original copy of such policy or policies.
SECTION 5.03. Obligations and Taxes. Pay its Indebtedness and other obligations
promptly and in accordance with their terms and pay and discharge promptly when
due all Taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower shall have
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and such contest operates to suspend collection of the contested
obligation, Tax, assessment or charge and enforcement of a Lien and, in the case
of a Mortgaged Property, there is no risk of forfeiture of such property.
SECTION 5.04. Financial Statements, Reports, etc. In the case of Parent Holdings
and Borrower, as applicable, furnish to the Administrative Agent, which shall
furnish to each Lender:
(a) within 90 days after the end of each fiscal year, its consolidated
statements of stockholders’ equity and cash flows and consolidated and
consolidating balance sheet and related statements of income showing the
financial condition of Parent Holdings and its consolidated Subsidiaries as of
the close of such fiscal year and the results of its operations during such year
and the results of operations of such consolidated Subsidiaries during such
year, together with comparative figures for the immediately preceding fiscal
year, all audited by PricewaterhouseCoopers LLP or other independent registered
public accountants of recognized national standing and accompanied by an opinion
of such accountants (which opinion shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
fairly present the financial condition and results of operations of Parent
Holdings and its consolidated Subsidiaries on a consolidated and consolidating
basis in accordance with GAAP consistently applied;

 

51



--------------------------------------------------------------------------------



 



(b) within 90 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of the Borrower and its consolidated
subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year and
adjustments otherwise reflected in the audited financial statements of Parent
Holdings directly related to the Borrower;
(c) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated statements of stockholders’ equity and cash
flows and consolidated and consolidating balance sheet and related statements of
income showing the financial condition of Parent Holdings and its consolidated
Subsidiaries as of the close of such fiscal quarter and the results of its
operations and the operations of such Subsidiaries during such fiscal quarter
and the then elapsed portion of the fiscal year, and, other than with respect to
quarterly reports during the remainder of the first fiscal year after the
Closing Date, comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting the financial condition and results of operations of Parent Holdings
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments;
(d) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
the Borrower and its consolidated subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and, other than with respect to quarterly reports during the
remainder of the first fiscal year after the Closing Date, comparative figures
for the same periods in the immediately preceding fiscal year, all certified by
one of its Financial Officers as fairly presenting the financial condition and
results of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to the
absence of footnotes or a tax provision and normal year-end audit adjustments;
(e) within 30 days after the end of the first two fiscal months of each fiscal
quarter, its consolidated balance sheet and related statements of income and
cash flows showing the financial condition of the Borrower and its consolidated
subsidiaries during such fiscal month and the then elapsed portion of the fiscal
year, all certified by one of its Financial Officers as fairly presenting the
financial condition and results of operations of the Borrower and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments;
(f) concurrently with any delivery of financial statements under paragraph (a),
(b), (c) or (d) above, a certificate of a Financial Officer in the form of
Exhibit D (i) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) solely with respect to (a), (b), (c) and (d) above,
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
each of Sections 6.10, 6.11, 6.12 and 6.17 and, in the case of a certificate
delivered with the financial statements required by paragraph (b) above, setting
forth the Borrower’s calculation of Excess Cash Flow;

 

52



--------------------------------------------------------------------------------



 



(g) concurrently with any delivery of financial statements under paragraph
(b) above, a certificate of the accounting firm that reported on such statements
(which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations) certifying that no Event of Default or
Default has occurred with respect to any of Sections 6.10, 6.11, 6.12 and 6.17
or, if such an Event of Default or Default has occurred, specifying the extent
thereof in reasonable detail;
(h) concurrently with any delivery of financial statements under paragraph
(b) above, a certificate of a Financial Officer of the Borrower in the form of
Exhibit D certifying that all Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings
recordings or registrations, including all refilings, recordings and
registrations, containing a description of the Article 9 Collateral (as defined
in the Guarantee and Collateral Agreement) have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to Section 4.03(a) of the Guarantee and Collateral Agreement
to the extent necessary to protect and perfect the Security Interest (as defined
therein) for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period);
(i) within 45 days after the end of each fiscal quarter of the Borrower, the
Borrower shall deliver to the Collateral Agent a certificate of a Financial
Officer of the Borrower identifying in the format of Schedule III to the
Guarantee and Collateral Agreement all Intellectual Property (as defined in the
Guarantee and Collateral Agreement) of any Loan Party in existence on the date
thereof and not then listed on such Schedule or previously so identified to the
Collateral Agent; provided that no such certificate shall be required to be
delivered if no such Intellectual Property is then in existence or if there has
been no change since the certificate previously delivered by the Borrower
pursuant to this Section 5.04(i);
(j) within 90 days after the beginning of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;
(k) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Parent
Holdings, the Borrower or any Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed to its shareholders, as the case may be;
(l) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and
(m) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Parent Holdings, the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.
SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender prompt written notice of the following:
(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

53



--------------------------------------------------------------------------------



 



(b) the filing or commencement of, or any threat or notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and ERISA Affiliates in an aggregate amount exceeding
$2,500,000; and
(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.
SECTION 5.06. Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate or other organizational name, (ii) in the jurisdiction of organization
or formation of any Loan Party, (iii) in any Loan Party’s identity or corporate
or other organizational structure or (iv) in any Loan Party’s Federal Taxpayer
Identification Number. Parent Holdings and the Borrower agree not to effect or
permit any change referred to in the preceding sentence unless all filings,
recordings or registrations have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral. Parent Holdings and the Borrower also agree
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.
(b) In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(b), deliver to the Administrative Agent a certificate of a
Financial Officer setting forth the information required pursuant to Section 2
of the Perfection Certificate or confirming that there has been no change in
such information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.06.
SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all requirements of
law are made of all dealings and transactions in relation to its business and
activities. Each Loan Party will, and will cause each of its subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the properties of such Person at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Person with the officers thereof and independent accountants
therefor.
(b) In the case of the Borrower, use commercially reasonable efforts to cause
the Credit Facility to be continuously rated by S&P and Moody’s, and in the case
of the Borrower, use commercially reasonable efforts to maintain a corporate
rating from S&P and a corporate family rating from Moody’s, in each case in
respect of the Borrower.
SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and Incremental
Loans only for the purposes specified in Section 3.13.
SECTION 5.09. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and the laws applicable to any
Foreign Pension Plan and (b) furnish to the Administrative Agent as soon as
possible after, and in any event within ten days after any Responsible Officer
of Parent Holdings, the Borrower or any ERISA Affiliate knows or has reason to
know that, any ERISA Event has occurred that, alone or together with any other
ERISA Event could reasonably be expected to result in liability of Parent
Holdings, the Borrower or any ERISA Affiliate in an aggregate amount exceeding
$2,500,000, a statement of a Financial Officer of Parent Holdings or the
Borrower setting forth details as to such ERISA Event and the action, if any,
that Parent Holdings or the Borrower proposes to take with respect thereto.

 

54



--------------------------------------------------------------------------------



 



SECTION 5.10. Compliance with Environmental Laws. Comply, and cause all lessees
and other Persons occupying its properties to comply, in all material respects,
with all Environmental Laws applicable to its operations and properties; obtain,
renew and comply with all terms and conditions of all material environmental
permits necessary for its operations and properties; and as promptly as
commercially reasonable, including with respect to any current or former
operations or properties, address and resolve any actual or threatened
Environmental Liability, including by conducting remedial action, in accordance
with Environmental Laws; provided, however, that none of Parent Holdings, the
Borrower or any Subsidiary shall be required to undertake any remedial action
required by Environmental Laws to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.
SECTION 5.11. Preparation of Environmental Reports. Promptly notify the
Administrative Agent in writing of a Default caused by reason of a breach of
Section 3.17 or Section 5.10 and share with Administrative Agent all data,
information and reports generated or prepared in connection therewith. If a
Default caused by reason of a breach of Section 3.17 or Section 5.10 shall have
occurred and be continuing for more than 20 days without Parent Holdings, the
Borrower or any Subsidiary commencing activities reasonably likely to cure such
Default, at the written request of the Administrative Agent, (a) provide to the
Lenders within 45 days after such request, at the expense of the Loan Parties,
an environmental site assessment report, including where appropriate, any soil
and or groundwater sampling, regarding the matters which are the subject of such
Default prepared by an environmental consulting firm reasonably acceptable to
the Administrative Agent and indicating compliance or non-compliance with
Environmental Law, the presence or absence of Hazardous Materials, proposed
compliance or remedial action for responding to any environmental concerns
described therein and the estimated cost of any such compliance or remedial
action and (b) promptly undertake such proposed compliance or remedial action.
SECTION 5.12. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Administrative Agent or the Collateral Agent may reasonably request, in
order to effectuate the transactions contemplated by the Loan Documents and in
order to grant, preserve, protect and perfect the validity and first priority of
the security interests created or intended to be created by the Security
Documents. Parent Holdings will cause any subsequently acquired or organized
Domestic Subsidiary (and, to the extent no adverse tax consequences to Parent
Holdings or the Borrower could result therefrom, Foreign Subsidiary) (but, in
each case, excluding any Excluded Subsidiary) to become a Loan Party by
executing the Guarantee and Collateral Agreement and each applicable Security
Document in favor of the Collateral Agent. In addition, from time to time,
Parent Holdings and the Borrower will, at Borrower’s cost and expense, promptly
secure the Obligations by pledging or creating, or causing to be pledged or
created, perfected security interests with respect to such of its assets and
properties as the Administrative Agent shall designate (it being understood that
it is the intent of the parties that the Obligations shall be secured by
substantially all the assets of the Loan Parties including real and other
properties acquired subsequent to the Closing Date, but excluding (i) leased
real properties, (ii) real property owned by Rentech Energy Technology Center,
LLC and (iii) to the extent provided in the Guarantee and Collateral Agreement,
Equity Interests in any Project Entity and Controlled Foreign Corporation (as
defined in the Guarantee and Collateral Agreement)). Such security interests and
Liens will be created under the Security Documents and other security
agreements, mortgages, deeds of trust and other instruments and documents
(x) substantially in the form of such mortgages, deeds of trust and other
instruments and documents delivered on the Closing Date (with such conforming
changes as are required under applicable state or local law), or (y) if no such
instruments or documents were delivered on the Closing Date, substantially
consistent with those mortgages, deeds of trust and other instruments that were
delivered on the Closing Date, and Parent Holdings and the Borrower shall
deliver or cause to be delivered to the Lenders all such instruments and
documents (including legal opinions, title insurance policies and lien searches)
as the Collateral Agent shall reasonably request to evidence compliance with
this Section 5.12. Parent Holdings and the Borrower agree to provide such
evidence as the Collateral Agent shall reasonably request as to the perfection
and priority status of each such security interest and Lien. In furtherance of
the foregoing, the Borrower will give prompt notice to the Administrative Agent
of the acquisition by it or any Guarantor of any real property (or any interest
in real property) having a value in excess of $1,000,000.

 

55



--------------------------------------------------------------------------------



 



SECTION 5.13. Cash Management. In supplement to Section 4.04(b) in the Guarantee
and Collateral Agreement, without the prior written consent of the Collateral
Agent, the Borrower will not, and will not cause or permit any Loan Party to,
(a) add or replace a depositary bank or Deposit Account (as such term is defined
in the Guarantee and Collateral Agreement), (b) allow any deposit account or any
“zero balance checking” accounts, other than Deposit Accounts subject to Deposit
Account Control Agreements and accounts that are maintained solely for employee
flex spending amounts and payroll amounts, to maintain a balance in excess of
zero Dollars for a period in excess of one Business Day or (c) change any sweep
instructions existing as of the Closing Date for any bank account, including any
Deposit Account, except in each case, a Deposit Account that is subject to a
Lien permitted by Section 6.02(m). Notwithstanding the foregoing, each of the
Borrower and Parent Holdings may, within 60 days following the date hereof (or
such later date as the Collateral Agent may agree to in its sole discretion),
(i) replace US Bank with Citibank, N.A. or an Affiliate thereof reasonably
satisfactory to the Administrative Agent (collectively, “Citi”) as the
depositary bank with respect to each of their respective Deposit Accounts, and
(ii) replace their respective Deposit Accounts held at US Bank with new Deposit
Accounts to be opened and held at Citi (the “Citi Deposit Accounts”) (clauses
(i) and (ii), collectively, the “Citi Account Transactions”); provided that,
prior to effecting any of the Citi Account Transactions (A) the Collateral Agent
shall have received copies of a deposit account control agreement for each Citi
Deposit Account (the “Citi Control Agreements”), duly executed and delivered by
Citi, as depository bank, the Collateral Agent, and the Borrower or Parent
Holdings, as the case may be, and the Collateral Agent shall be satisfied in its
reasonable discretion with the Citi Control Agreements, and (B) the Collateral
Agent (for the benefit of the Secured Parties) shall have a perfected first
priority security interest in each of the Citi Deposit Accounts, in each case
perfected by “control” (within the meaning of the Uniform Commercial Code)
pursuant to Section 4.04(b) of the Guarantee and Collateral Agreement, subject,
as to priority, only to Liens expressly permitted by the Loan Documents. Upon
the written request of the Borrower and at the sole cost and expense of the
Borrower, Lenders hereby authorize and instruct the Collateral Agent to, and the
Collateral Agent shall, release promptly any security interest held by it in any
Deposit Account or securities account that is subject to a Lien permitted by
Section 6.02(m). Any such release shall be without recourse to, or
representation or warranty by, the Collateral Agent or any other Secured Party.
SECTION 5.14. Senior Indebtedness. If any Loan Party incurs, creates, assumes or
permits to exist any Indebtedness that is subordinated in right of payment to
the Obligations (or any portion thereof), the Obligations shall constitute
“Senior Debt” and “Designated Senior Debt” (or the equivalents thereof) under
and as defined in the definitive documentation governing or evidencing such
subordinated Indebtedness.

 

56



--------------------------------------------------------------------------------



 



ARTICLE VI
Negative Covenants
Each of Parent Holdings and the Borrower covenants and agrees with each Lender
that, so long as this Agreement shall remain in effect and until the principal
of and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full, unless the Required Lenders
shall otherwise consent in writing, neither Parent Holdings nor the Borrower
will, nor will they cause or permit any of the Subsidiaries (other than Excluded
Subsidiaries) to:
SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
(a) Indebtedness existing on the Closing Date and set forth in Schedule 6.01 and
any extensions, refinancings, renewals or replacements of such Indebtedness to
the extent (i) the principal amount of such Indebtedness is not increased (other
than by the amount of premiums and reasonable and customary fees paid in
connection therewith), (ii) neither the final maturity nor the weighted average
life to maturity of such Indebtedness is decreased, (iii) such Indebtedness, if
subordinated to the Obligations, remains so subordinated on terms no less
favorable to the Lenders and satisfies the requirements of Section 5.14,
(iv) all of the continuing obligors in respect of such Indebtedness were
obligors prior to the Closing Date, and (v) in the case of any extension,
refinancing, renewal or replacement of convertible Indebtedness of Parent
Holdings, such Indebtedness (A) does not provide for any scheduled amortization,
other scheduled payments of principal or mandatory prepayment, repurchase or
redemption requirements (other than mandatory prepayment, repurchase or
redemption requirements triggered (x) if such Indebtedness consists of
convertible Indebtedness of Parent Holdings, upon the occurrence of a “change of
control,” or (y) if such Indebtedness consists of Indebtedness of Parent
Holdings that satisfies the criteria specified in clauses (i) through (iv) of
Section 6.01(o), upon the occurrence of a “change of control” or an “asset
sale”) that apply prior to the date that is one year and one day following the
Final Maturity Date, and (B) shall consist of either (x) convertible
Indebtedness of Parent Holdings that is convertible only into Equity Interests
of Parent Holdings or (y) Indebtedness of Parent Holdings that satisfies each of
the criteria specified in clauses (i) through (iv) of Section 6.01(o);
(b) Indebtedness created hereunder and under the other Loan Documents;
(c) intercompany Indebtedness to the extent permitted by Section 6.04(c);
(d) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement, and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 6.01(d), when combined with the aggregate
principal amount of all Capital Lease Obligations incurred pursuant to Section
6.01(e), shall not exceed $4,000,000 at any time outstanding; provided that the
aggregate principal amount of Indebtedness incurred by the Borrower and its
subsidiaries pursuant to this Section 6.01(d) shall not exceed $2,000,000 at any
time outstanding;
(e) Capital Lease Obligations in an aggregate principal amount, when combined
with the aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.01(d), not in excess of $4,000,000 at any time outstanding; provided
that the aggregate principal amount of Indebtedness of the Borrower and its
subsidiaries pursuant to this Section 6.01(e) shall not exceed $2,000,000 at any
time outstanding;

 

57



--------------------------------------------------------------------------------



 



(f) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
(g) Indebtedness of any Person that becomes a Subsidiary Guarantor after the
date hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary, (ii) immediately before and after such
Person becomes a Subsidiary, no Default or Event of Default shall have occurred
and be continuing and (iii) the aggregate principal amount of Indebtedness
permitted by this Section 6.01(g) shall not exceed $1,500,000 at any time
outstanding;
(h) other Indebtedness in an aggregate principal amount not exceeding $4,000,000
at any time outstanding (of which an aggregate principal amount thereof not in
excess of $500,000 at any time outstanding may be secured Indebtedness);
provided that the aggregate principal amount of Indebtedness of the Borrower and
its subsidiaries pursuant to this Section 6.01(h) shall (i) not exceed
$1,000,000 at any time outstanding and (ii) be unsecured;
(i) (A) Indebtedness of the Borrower incurred under Hedging Agreements or
forward purchase contracts with respect to natural gas to be delivered to the
Borrower for use in ordinary course production within 60 days from the effective
date of the applicable Hedging Agreements or forward purchase contracts; and
(B) Indebtedness in an amount not exceeding the greater of clause (x) or (y):
(x) Hedging Agreements or forward purchase contracts with respect to production
to match prepaid sales of fertilizer products and (y) Hedging Agreements or
forward purchase contracts in value of up to $20,000,000 in the aggregate at any
time outstanding for all such Hedging Agreements and forward purchase contracts
with respect to volumes to satisfy up to 67% of maximum production capacity for
a 4-month period and with respect to the delivery of natural gas to the Borrower
within the following 7-month period, in each case incurred by the Borrower in
the ordinary course;
(j) unsecured convertible Indebtedness issued by Parent Holdings from time to
time (other than any such Indebtedness that is convertible, directly or
indirectly, into Disqualified Stock); provided that (i) the aggregate principal
amount of such Indebtedness on the date of issuance thereof, plus the aggregate
principal amount of Indebtedness issued by Parent Holdings pursuant to
Section 6.01(o), does not exceed an amount equal to 25.0% of Parent Holdings’
Market Capitalization determined on the date that is 30 days prior to the
issuance thereof; (ii) all such convertible Indebtedness shall be convertible
into Equity Interests of Parent Holdings only and (iii) such convertible
Indebtedness does not provide for any scheduled amortization, other scheduled
payments of principal or mandatory prepayment, repurchase or redemption
requirements (other than mandatory prepayment, repurchase or redemption
requirements triggered upon the occurrence of a “change of control”) that apply
prior to the day that is one year and one day following the Final Maturity Date;
(k) unsecured Indebtedness pursuant to clause (j) of the definition of
“Indebtedness” arising under unsecured Hedging Agreements that are not
speculative in nature and are related to (x) interest rate protection
arrangements or (y) income derived from foreign operations of Parent Holdings,
the Borrower or any Subsidiary Guarantor or otherwise related to purchases from
foreign suppliers; provided that to the extent such Indebtedness constitutes
“Obligations” under and as defined in clause (d) of the definition of
“Obligations” in the Guarantee and Collateral Agreement, such Indebtedness may
be secured to the extent provided therein;

 

58



--------------------------------------------------------------------------------



 



(l) Indebtedness in respect of loans from a Governmental Authority in connection
with economic development or incentive or alternative energy programs in an
aggregate principal amount not in excess of $5,000,000 at any time outstanding;
provided that the aggregate principal amount of Indebtedness of the Borrower and
its subsidiaries pursuant to this Section 6.01(l) shall not exceed $2,500,000 at
any time outstanding;
(m) [Reserved];
(n) unsecured Indebtedness in respect of obligations of Parent Holdings to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interests (other than Disqualified Stock) of Parent Holdings or any
warrants, rights or options to acquire such Equity Interests;
(o) unsecured Indebtedness of Parent Holdings in an aggregate principal amount
not in excess of $10,000,000 that (i) is subordinated to the Obligations on
terms customary at the time for subordinated mezzanine debt securities,
(ii) matures after, and does not provide for any scheduled amortization, other
scheduled payments of principal or mandatory prepayment, repurchase or
redemption requirements (other than mandatory prepayment, repurchase or
redemption requirements triggered upon the occurrence of a “change of control”
or an “asset sale”) that apply, prior to the day that is one year and one day
following the Final Maturity Date, (iii) has terms and conditions (other than
subordination terms), taken as a whole, that are not materially less favorable
to Parent Holdings than the terms and conditions customary at the time for
subordinated mezzanine debt securities, and (iv) has interest rate terms on then
prevailing-market terms for subordinated mezzanine debt securities;
(p) Indebtedness in respect of letters of credit issued to third parties not
Affiliated with Parent Holdings in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding less any amounts secured by Liens permitted
by Section 6.02(m); provided that the aggregate principal amount of Indebtedness
of the Borrower and its subsidiaries pursuant to this Section 6.01(p) shall not
exceed $2,500,000 at any time outstanding; and
(q) Indebtedness of the Borrower incurred under clause (j) of the definition of
“Indebtedness” in the ordinary course under Hedging Agreements or forward
purchase contracts with respect to carbon credits to be delivered to a third
party within five years of the effective date of the applicable Hedging
Agreements or forward purchase contracts in a total dollar amount not to exceed
$5,000,000 in the aggregate at any time outstanding for all such Hedging
Agreements and forward purchase contracts.
SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including the Borrower or any Subsidiary (other than Project Entities))
now owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except:
(a) Liens on property or assets existing on the Closing Date and set forth in
Schedule 6.02; provided that such Liens shall (i) secure only those obligations
which they secure on the date hereof and extensions, refinancings, renewals and
replacements thereof permitted hereunder, and (ii) not encumber any property
other than the property subject thereto on the Closing Date;

 

59



--------------------------------------------------------------------------------



 



(b) any Lien created under the Loan Documents;
(c) any Lien existing on any property or asset prior to the acquisition thereof
or existing on any property or assets of any Person that becomes a Subsidiary
after the date hereof prior to the time such Person becomes a Subsidiary, as the
case may be; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary,
(ii) such Lien does not apply to any other property or assets of any Loan Party
and (iii) such Lien secures only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be;
(d) Liens for Taxes not yet delinquent or which are being contested in
compliance with Section 5.03;
(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in compliance with
Section 5.03;
(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;
(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of Parent Holdings, the Borrower or
any Subsidiaries;
(i) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed);
provided that (i) such security interests secure Indebtedness permitted by
Section 6.01(d), (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 90 days after such acquisition (or
construction), (iii) the Indebtedness secured thereby does not exceed the lesser
of the cost or the fair market value of such real property, improvements or
equipment at the time of such acquisition (or construction) and (iv) such
security interests do not apply to any other property or assets of any Loan
Party;
(j) judgment Liens securing judgments not constituting an Event of Default under
clause (i) of Article VII;
(k) (i) Liens existing on equipment that (A) is leased to, or owned by, the
Borrower; (B) is located on property owned by the Borrower; (C) has been leased
or purchased by the Borrower for the purpose of reducing regulated or greenhouse
gas emissions or for the purpose of, or having the effect of, reducing carbon
emissions and/or generating carbon credits or similar allowances and (D) has
been financed by a third party that is not an Affiliate of Parent Holdings,
Borrower or the Subsidiaries, and (ii) Liens securing Indebtedness incurred in
accordance with Section 6.01(q); provided that the fair market value of all such
equipment, together with the total dollar amount of the Indebtedness incurred
under Section 6.01(q), shall not exceed $5,000,000 in the aggregate;

 

60



--------------------------------------------------------------------------------



 



(l) other Liens securing liabilities hereunder in an aggregate amount not to
exceed $2,000,000 at any time outstanding (or, in the case of the Borrower and
its subsidiaries, $1,000,000 at any time outstanding); provided that any secured
Indebtedness incurred by the Loan Parties in reliance on Section 6.01(h) shall
be deemed to reduce dollar-for-dollar the amount of the liabilities permitted to
be secured by Liens under this Section 6.02(l) by the amount of such secured
Indebtedness; and
(m) in lieu of issuing letters of credit under Section 6.01(p) or to support
reimbursement obligations in respect of letters of credit issued under Section
6.01(p), Liens on cash and Permitted Investments (and any dedicated Deposit
Account and securities account in which only such cash and Permitted Investments
are held) to secure, directly or indirectly, obligations to third parties not
Affiliated with Parent Holdings in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding (or, in the case of the Borrower and its
subsidiaries, $2,500,000 at any time outstanding) less any Indebtedness incurred
under, and permitted by, Section 6.01(p).
SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”) unless
(a) the sale or transfer of such property is permitted by Section 6.05
(assuming, for purposes of this Section 6.03, that such sale or transfer is an
Asset Sale under Section 6.05(b)), (b) any Capital Lease Obligations and,
without duplication, Attributable Indebtedness (assuming, for purposes of this
Section 6.03, that Attributable Indebtedness is Indebtedness under Section 6.01)
arising in connection therewith are permitted by Section 6.01, (c) any Liens
arising in connection therewith are permitted by Section 6.02, and (d) the
Attributable Indebtedness arising in connection therewith does not exceed
$1,000,000 at any time outstanding.
SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other Person, or purchase carbon
credits or similar allowances from any other Person (collectively,
“Investments”), except:
(a) (i) (A) Investments by Parent Holdings, the Borrower and any Subsidiary
existing on the Closing Date in the Equity Interests (other than Disqualified
Stock) of the Borrower and the Subsidiaries, (B) additional Investments
(including by way of capital contribution) by Parent Holdings or any Subsidiary
Guarantor that is not a subsidiary of the Borrower in the Equity Interests
(other than Disqualified Stock) of the Borrower and any other Subsidiary
Guarantor and (C) Investments (including by way of capital contribution) by the
Borrower in the Equity Interests (other than Disqualified Stock) of any
Subsidiary Guarantor that is a subsidiary of the Borrower; provided that (1) any
Equity Interests held by a Loan Party shall be pledged pursuant to the Guarantee
and Collateral Agreement (subject to any limitations applicable to the pledging
of Equity Interests referred to therein), and (2) no Investment may be made by
the Borrower in any Subsidiary unless the Borrower shall maintain the Minimum
Liquidity Threshold after giving effect to such Investment;
(ii) additional Investments (including by way of capital contribution) by the
Borrower and any Subsidiary Guarantor in the Equity Interests (other than
Disqualified Stock) of Subsidiaries that are not Loan Parties; provided that
(1) any such Equity Interests held by a Loan Party shall be pledged pursuant to
the Guarantee and Collateral Agreement (subject to any limitations applicable to
the pledging of Equity Interests referred to therein), (2) the aggregate amount
of Investments made by Subsidiary Guarantors (other than the Borrower and its
subsidiaries) pursuant to this Section 6.04(a)(ii) shall not in the aggregate
exceed $1,000,000 at any time outstanding, (3) the aggregate amount of
Investments made by the Borrower and its subsidiaries pursuant to this
Section 6.04(a)(ii) shall not in the aggregate exceed $500,000 at any time
outstanding, and (4) no Investment may be made by the Borrower in any Subsidiary
unless the Borrower shall maintain the Minimum Liquidity Threshold after giving
effect to such Investment;

 

61



--------------------------------------------------------------------------------



 



(iii) additional Investments by Parent Holdings, the Borrower and any Subsidiary
Guarantor so long as the aggregate amount invested, loaned or advanced pursuant
to this clause (a)(iii) (determined without regard to any write-downs or
write-offs of such Investments, loans and advances) does not exceed, in the
aggregate, (x) (A) in the case of Investments by the Loan Parties (other than
the Borrower and its subsidiaries), $2,500,000 in the aggregate, or (B) in the
case of Investments by the Borrower and its subsidiaries, $500,000 in the
aggregate, plus (y) any return of capital paid to the applicable investor
hereunder on any Investment previously made pursuant to this clause (a)(iii) and
not concurrently or otherwise utilized or distributed by such investor; provided
that no Investments may be made by the Borrower or any Subsidiary in Parent
Holdings pursuant to this Section 6.04(a)(iii); provided further that any
Investments made pursuant to this Section 6.04(a)(iii) that consist of the
acquisition of an Acquired Entity shall satisfy the requirements of the proviso
to Section 6.04(a)(iv) (other than clause (z)(C) thereof);
(iv) Parent Holdings, the Borrower or any Subsidiary Guarantor may acquire all
or substantially all the assets of a Person or line of business of such Person,
or not less than 100% of the Equity Interests (other than directors’ qualifying
shares) of a Person (referred to herein as the “Acquired Entity”); provided
that:
(x) such acquisition was not preceded by an unsolicited tender offer for such
Equity Interests by, or proxy contest initiated by, Parent Holdings, the
Borrower or any Subsidiary;
(y) the Acquired Entity shall be in a similar line of business as that of the
Borrower and the Subsidiary Guarantors as conducted during the current and most
recent calendar year; and
(z) at the time of such transaction (A) both before and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;
(B) the Borrower would be in compliance with the covenants set forth in (x)
Section 6.17 and (y) Sections 6.10, 6.11 and 6.12 as of the most recently
completed period of four consecutive fiscal quarters ending prior to such
transaction for which the financial statements and certificates required by
Section 5.04(a) through (d), as the case may be, and 5.04(g) have been delivered
or for which comparable financial statements have been filed with the Securities
and Exchange Commission, after giving pro forma effect to such transaction
(including any other transaction described in this Section 6.04(a)(iv) occurring
after such period) as if such transaction had occurred as of the first day of
such period; (C) the total consideration (excluding consideration consisting of
the issuance by Parent Holdings of Equity Interests (other than Disqualified
Stock) in Parent Holdings or the proceeds thereof and not concurrently or
otherwise utilized or distributed by Parent Holdings) paid in connection with
such acquisition and any other acquisitions pursuant to this Section 6.04(a)(iv)
(including any Indebtedness of the Acquired Entity that is assumed by Parent
Holdings, the Borrower, or any Subsidiary Guarantor following such acquisition
and any payments following such acquisition pursuant to earn-out provisions or
similar obligations) shall not in the aggregate exceed (i) in the case of
Permitted Acquisitions made by the Borrower or any subsidiary of the Borrower
that is a Subsidiary Guarantor, $500,000 in the aggregate, or (ii) in the case
of Permitted Acquisitions made by Parent Holdings or any Subsidiary Guarantor
that is not a subsidiary of the Borrower, $2,000,000 in the aggregate;
(D) Parent Holdings or the Borrower shall have delivered a certificate of a
Financial Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Administrative Agent; and (E) Parent Holdings or the Borrower shall comply,
and shall cause the Acquired Entity to comply, with the applicable provisions of
Section 5.12 and the Security Documents (any acquisition of an Acquired Entity
meeting all the criteria of this Section 6.04(a)(iv) being referred to herein as
a “Permitted Acquisition”);

 

62



--------------------------------------------------------------------------------



 



(b) Permitted Investments;
(c) (i) loans or advances made by any Loan Party to Parent Holdings in an
aggregate principal amount not to exceed $500,000 at any time outstanding,
(ii) loans or advances made by the Borrower to any Subsidiary Guarantor or by
the Borrower or a Subsidiary Guarantor to a Subsidiary Guarantor and (iii) loans
or advances made by Borrower to Parent Holdings in an aggregate principal amount
not to exceed the Permitted Amount at any time outstanding; provided that, in
the case of each of clauses (i) through (iii) above, (A) any such loans and
advances made by a Loan Party shall be evidenced by a promissory note that is an
“instrument” (as defined under Article 9 of the Uniform Commercial Code) pledged
to the Collateral Agent for the ratable benefit of the Secured Parties pursuant
to the Guarantee and Collateral Agreement, (B) such loans and advances shall be
unsecured and subordinated to the Obligations, if any, of the obligor, which
subordination language shall be in form and substance satisfactory to the
Administrative Agent in its sole discretion, and (C) no such loan or advance may
be made by the Borrower to Parent Holdings or any Subsidiary unless the Borrower
shall maintain the Minimum Liquidity Threshold after giving effect to such loan
or advance;
(d) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;
(e) any Loan Party may make loans and advances in the ordinary course of
business to their respective employees so long as the aggregate principal amount
thereof at any time outstanding (determined without regard to any write-downs or
write-offs of such loans and advances) shall not exceed $100,000 for all Loan
Parties;
(f) any Loan Party may enter into Hedging Agreements that are not speculative in
nature and are related to income derived from foreign operations of such Loan
Party or otherwise related to purchases from foreign suppliers;
(g) any Loan Party may make or own Investments consisting of any non-cash
proceeds received in compliance with Section 6.05(b) by such Loan Party in
connection with Asset Sales permitted under Section 6.05(b);
(h) Investments (x) made with the proceeds of issuances of Equity Interests in
Parent Holdings (other than Disqualified Stock) by Parent Holdings, and (y) the
consideration for which consists of the issuance by Parent Holdings of Equity
Interests (other than Disqualified Stock) in Parent Holdings;

 

63



--------------------------------------------------------------------------------



 



(i) Investments existing on the date hereof and set forth on Schedule 6.04(i);
(j) Investments by Parent Holdings in any Project Holdco and Investments by
Parent Holdings in Clearfuels Technology Inc., a Hawaiian corporation;
(k) [Reserved]; and
(l) the purchase by the Borrower of carbon credits and similar allowances in the
ordinary course of business and not for trading or speculative purposes;
provided that such carbon credits and allowances are used either (i) in the
Borrower’s business or (ii) to cover any shortfall in carbon credits and similar
allowances generated by the Borrower that the Borrower has agreed to deliver to
a third party pursuant to Hedging Agreements or forward purchase contracts
permitted pursuant to Section 6.01(q).
SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions), all or
substantially all of the Plant, all or substantially all the assets (whether now
owned or hereafter acquired) of the Borrower or less than all the Equity
Interests of any Subsidiary Guarantor, or purchase, lease or otherwise acquire
(in one transaction or a series of transactions) all or any substantial part of
the assets of any other Person, except that:
(i) Parent Holdings, the Borrower and any Subsidiary may purchase and sell
inventory in the ordinary course of business;
(ii) if at the time thereof and immediately after giving effect thereto no Event
of Default or Default shall have occurred and be continuing (x) any solvent
Wholly Owned Subsidiary of Parent Holdings (other than the Borrower) may merge
into Parent Holdings or the Borrower in a transaction in which Parent Holdings
or the Borrower is the surviving corporation, (y) any solvent Wholly Owned
Subsidiary may merge into or consolidate with any other solvent Wholly Owned
Subsidiary in a transaction in which the surviving entity is a Wholly Owned
Subsidiary and no Person other than the Borrower or a Wholly Owned Subsidiary
receives any consideration (provided that if any party to any such transaction
is (A) a Loan Party, the surviving entity of such transaction shall be a Loan
Party, and (B) the Borrower, the surviving entity of such transaction shall be
the Borrower) and (z) Parent Holdings, the Borrower and the Subsidiary
Guarantors may make Permitted Acquisitions; and
(iii) acquisitions (in one transaction or a series of transactions) of all or
any substantial part of the assets of any other Person made pursuant to Sections
6.04(a)(iii), 6.04(a)(iv) and 6.04(k).
(b) Make any Asset Sale not otherwise prohibited under paragraph (a) above
unless (i) such Asset Sale is made by Parent Holdings or its subsidiaries or the
Borrower or its subsidiaries and is for consideration (x) in the case of the
Borrower or its subsidiaries, at least 85% of which is cash and (y) in the case
of Parent Holdings or its subsidiaries (other than the Borrower and its
subsidiaries), at least 75% of which is cash, (ii) such consideration is at
least equal to the fair market value of the assets being sold, transferred, or
disposed of and (iii) the fair market value of all assets sold, transferred, or
disposed of pursuant to this paragraph (b) shall not exceed $1,000,000 in any
fiscal year.

 

64



--------------------------------------------------------------------------------



 



SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or make,
directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement); provided, however, that:
(i) any Wholly Owned Subsidiary of any Subsidiary may declare and pay dividends
or make other distributions ratably to its equity holders;
(ii) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may, or the Borrower and the
Subsidiaries may make distributions to Parent Holdings so that Parent Holdings
may, repurchase its Equity Interests owned by employees of Parent Holdings, the
Borrower or the Subsidiaries or make payments to employees of Parent Holdings,
the Borrower or the Subsidiaries upon termination of employment in connection
with the exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans or
in connection with the death or disability of such employees in an aggregate
amount not to exceed $250,000 in any fiscal year;
(iii) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower and its subsidiaries may make
cash Restricted Payments to Parent Holdings (y) in an amount not to exceed
$250,000 in any fiscal year, to the extent necessary to pay general corporate
and overhead expenses incurred by Parent Holdings in the ordinary course of
business, and (z) in an amount necessary to pay the Tax liabilities of Parent
Holdings directly attributable to (or arising as a result of) the operations of
the Borrower and its subsidiaries; provided, however, that, with respect to
clauses (y) and (z), (A) the amount of such dividends pursuant to clause
(z) shall not exceed the amount that the Borrower and its subsidiaries would be
required to pay in respect of Federal, State, local and foreign Taxes were the
Borrower and its subsidiaries to pay such Taxes as stand-alone taxpayers and
(B) all Restricted Payments made to Parent Holdings pursuant to this clause
(iii) are used by Parent Holdings, solely for the purposes specified herein;
(iv) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may pay the fees and expenses
payable under the Management Agreement (as in effect on the Closing Date) in an
aggregate amount not to exceed $2,500,000 on an annual basis; provided that
(x) such fees and expenses may be paid in cash only if (A) the aggregate
principal amount of Loans then outstanding is equal to or less than
$140,000,000, (B) the Leverage Ratio is less than 1.25 to 1.00, in each case
both prior to and after giving pro forma effect to any such payment, and (C) the
Borrower is otherwise in pro forma compliance with each of Sections 6.10, 6.11,
6.12 and 6.17, and (y) if each of the tests set forth in foregoing clause (x) is
not satisfied, such fees and expenses may be payable only by a non-cash transfer
of intercompany receivables from the Borrower to Parent Holdings in lieu of such
cash payments;
(v) the Borrower may pay cash dividends to RDC, for further distribution to
Parent Holdings, from then-available Available Cash (for the avoidance of doubt,
after giving effect to any prior or concurrent utilization of Available Cash in
accordance with the definition thereof) so long as (x) no Event of Default or
Default shall have occurred and be continuing or would result therefrom, (y) the
Leverage Ratio is less than 2.00 to 1.00, in each case both prior to and after
giving pro forma effect to any such dividend, and (z) the Borrower is otherwise
in pro forma compliance with each of Sections 6.10, 6.11, 6.12 and 6.17;

 

65



--------------------------------------------------------------------------------



 



(vi) Parent Holdings may, upon conversion of any convertible Indebtedness of
Parent Holdings permitted under Section 6.01(a), make cash payments in lieu of
issuance of fractional Equity Interests in respect thereof;
(vii) [Reserved];
(viii) Parent Holdings may make Restricted Payments with common stock of Parent
Holdings and Qualified Capital Stock of Parent Holdings; and
(ix) on the Closing Date, the Closing Date Dividend may be paid.
(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of (i) the
ability of any Loan Party to create, incur or permit to exist any Lien upon any
of its property to secure the Obligations or any Subsidiary to pay dividends or
other distributions to the Borrower with respect to any of its Equity Interests,
or to make or repay loans or advances to the Borrower or any Subsidiary
Guarantor or to Guarantee the Obligations; provided that (A) the foregoing shall
not apply to restrictions and conditions imposed by law or by any Loan Document,
(B) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (C) the foregoing shall not
apply to restrictions and conditions imposed on any Foreign Subsidiary by the
terms of any Indebtedness of such Foreign Subsidiary permitted to be incurred
hereunder, (D) the foregoing shall not apply to restrictions and conditions
imposed on the ability of any Loan Party to create, incur or permit to exist any
Lien on any carbon credits or similar allowances of such Loan Party by any
agreement with a third party that is not an Affiliate of Parent Holdings,
Borrower or the Subsidiaries, (E) clause (i) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (F) clause
(i) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.
SECTION 6.07. Transactions with Affiliates. Except for transactions between or
among Loan Parties (other than transactions between the Borrower and Parent
Holdings, except to the extent such transactions are otherwise expressly
permitted under this Agreement) and the Management Agreement (as in effect on
the Closing Date or as amended, modified or supplemented as expressly permitted
by Section 6.16(i)), sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that any Loan Party may engage
in any of the foregoing transactions at prices and on terms and conditions not
less favorable to such Loan Party than could be obtained on an arm’s-length
basis from unrelated third parties.
SECTION 6.08. Business of Parent Holdings, the Borrower and Subsidiaries. Engage
at any time in any business or business activity other than the business
currently conducted by it and business activities reasonably incidental or
related thereto.
SECTION 6.09. Other Indebtedness and Agreements. (a) Permit (i) any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness is
outstanding if the effect of such waiver, supplement, modification, amendment,
termination or release would materially increase the obligations of the obligor
or confer additional material rights on the holder of such Indebtedness in a
manner adverse to any Loan Party or the Lenders or (ii) any waiver, supplement,
modification or amendment of its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational
documents, to the extent any such waiver, supplement, modification or amendment
would be adverse to the Lenders in any material respect.

 

66



--------------------------------------------------------------------------------



 



(b) (i) Other than regular scheduled payments and mandatory payments of
principal and interest as and when due (to the extent not prohibited by
applicable subordination provisions), make any distribution, whether in cash,
property, securities or a combination thereof, in respect of, or pay, or commit
to pay, or directly or indirectly (including pursuant to any Synthetic Purchase
Agreement) redeem, repurchase, retire or otherwise acquire for consideration, or
set apart any sum for the aforesaid purposes, any Subordinated Indebtedness
except (A) intercompany Indebtedness owing to any Loan Party and (B) the payment
of secured Indebtedness permitted under Section 6.01 that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness so long as the Liens securing such Indebtedness are permitted under
Section 6.02 or (ii) pay in cash any amount in respect of any Material
Indebtedness or preferred Equity Interests that may at the obligor’s option be
paid in kind or in other securities, except as permitted by Section 6.06(a)(vi).
For the avoidance of doubt, this Section 6.09(b) does not restrict the
conversion of convertible Indebtedness of Parent Holdings permitted under
Section 6.01 into Equity Interests of Parent Holdings.
SECTION 6.10. Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made by the Borrower and its subsidiaries for the period set forth
below to exceed the amount set forth in the table below opposite such period:

          Measurement Period   Maximum Capital Expenditures  
 
       
Closing Date through September 30, 2012
  $30.0 million
October 1, 2012 through September 30, 2013
  $10.0 million
October 1, 2013 through September 30, 2014
  $10.0 million
October 1, 2014 through September 30, 2015
  $8.0 million
October 1, 2015 through Maturity Date
  $8.0 million

; provided, however, (i) in no event shall (x) the aggregate amount of Capital
Expenditures made by the Borrower and its subsidiaries for the period from
June 1, 2011 through September 30, 2011 exceed $24.0 million, or (y) the
Carry-Over Amount (as defined below) applied to the measurement period from
October 1, 2012 through September 30, 2013 exceed $9.0 million and (ii) in the
event the Borrower does not expend the maximum Capital Expenditures amount set
forth in the table above in any applicable measurement period, the Borrower may
carry forward to the immediately succeeding applicable measurement period the
unutilized portion (the “Carry-Over Amount”). All Capital Expenditures shall
first be applied to reduce the then applicable maximum Capital Expenditures
amount and then to reduce the carry-forward from the previous applicable
measurement period, if any.
SECTION 6.11. Interest Coverage Ratio. Permit the Interest Coverage Ratio of the
Borrower and its subsidiaries for any period of four consecutive fiscal
quarters, in each case taken as one accounting period, as of the last day of any
fiscal quarter ending on the date set forth below to be less than the ratio set
forth opposite such date below:

      Date   Ratio
 
   
June 30, 2011
  3.50 to 1.00
September 30, 2011
  3.50 to 1.00
December 31, 2011
  3.50 to 1.00
March 31, 2012
  3.50 to 1.00
June 30, 2012
  3.50 to 1.00
September 30, 2012
  3.75 to 1.00
December 31, 2012
  3.75 to 1.00
March 31, 2013
  3.75 to 1.00
June 30, 2013
  3.75 to 1.00

 

67



--------------------------------------------------------------------------------



 



      Date   Ratio
 
   
September 30, 2013
  3.75 to 1.00
December 31, 2013
  3.75 to 1.00
March 31, 2014
  3.75 to 1.00
June 30, 2014
  3.75 to 1.00
September 30, 2014
  3.75 to 1.00
December 31, 2014
  3.75 to 1.00
March 31, 2015
  3.75 to 1.00
June 30, 2015
  3.75 to 1.00
September 30, 2015
  3.75 to 1.00
December 31, 2015
  3.75 to 1.00
March 31, 2016
  3.75 to 1.00

SECTION 6.12. Maximum Leverage Ratio. Permit the Leverage Ratio of the Borrower
and its subsidiaries as of the last day of the period of four consecutive fiscal
quarters ending on the date set forth below to be greater than the ratio set
forth opposite such date below:

      Date   Ratio
 
   
June 30, 2011
  2.75 to 1.00
September 30, 2011
  2.75 to 1.00
December 31, 2011
  2.75 to 1.00
March 31, 2012
  2.75 to 1.00
June 30, 2012
  2.75 to 1.00
September 30, 2012
  2.50 to 1.00
December 31, 2012
  2.50 to 1.00
March 31, 2013
  2.50 to 1.00
June 30, 2013
  2.50 to 1.00
September 30, 2013
  2.00 to 1.00
December 31, 2013
  2.00 to 1.00
March 31, 2014
  2.00 to 1.00
June 30, 2014
  2.00 to 1.00
September 30, 2014
  1.75 to 1.00
December 31, 2014
  1.75 to 1.00
March 31, 2015
  1.75 to 1.00
June 30, 2015
  1.75 to 1.00
September 30, 2015
  1.25 to 1.00
December 31, 2015
  1.25 to 1.00
March 31, 2016
  1.25 to 1.00

SECTION 6.13. Fiscal Year. With respect to Parent Holdings and the Borrower,
change their fiscal year-end to a date other than September 30.

 

68



--------------------------------------------------------------------------------



 



SECTION 6.14. Certain Equity Securities; Wholly Owned Subsidiaries. Issue any
Equity Interest that is not Qualified Capital Stock, or cause or permit any
subsidiary of the Borrower not to be a Wholly Owned Subsidiary of the Borrower.
SECTION 6.15. No Speculative Agreements. No Loan Party may enter into any
Hedging Agreement that is (i) speculative in nature or (ii) not consistent with
prudent business practices.
SECTION 6.16. Modification of Management Agreement; Payment of Management Fees.
Directly or indirectly, (i) amend, modify or supplement, or agree to amend,
modify or supplement, any provision of the Management Agreement as such
agreement was in effect on the Closing Date, other than any amendment,
modification or supplement that reduces the amount of the management fees
payable thereunder by the Borrower, or (ii) pay, agree to pay, or suffer to
exist any agreement to pay, any Management Fees, except, as and to the extent
permitted under Section 6.06(a)(iv), for the management fees payable to Parent
Holdings by the Borrower pursuant to the Management Agreement, as such agreement
was in effect on the Closing Date or as amended, modified or supplement as
expressly permitted by Section 6.16(i).
SECTION 6.17. Minimum Liquidity Threshold. At all times after the Closing Date
the Borrower shall maintain an amount of Unrestricted Cash and Permitted
Investments (minus the amount of Investments received by the Borrower from
Parent Holdings or any Subsidiary (other than a subsidiary of the Borrower)
within 90 days prior to the date of determination) on any day including the
Maturity Date of at least $7,500,000 (the “Minimum Liquidity Threshold”);
provided however that, solely during the months of January through and including
March of any fiscal year, the Minimum Liquidity Threshold for the Borrower shall
be $5,000,000.
ARTICLE VII
Events of Default
In case of the happening of any of the following events (“Events of Default”)
(a) any representation or warranty made or deemed made in or in connection with
any Loan Document hereunder, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall
prove to have been false or misleading in any material respect when so made,
deemed made or furnished;
(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (b) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;
(d) default shall be made in the due observance or performance by Parent
Holdings, the Borrower or any Subsidiary Guarantor of any covenant, condition or
agreement contained in Section 5.01(a), 5.02, 5.05, 5.08, or in Article VI;

 

69



--------------------------------------------------------------------------------



 



(e) default shall be made in the due observance or performance by Parent
Holdings, the Borrower or any Subsidiary of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraph (b),
(c) or (d) above) and such default shall continue unremedied for a period of
30 days after the earlier of (i) notice thereof from the Administrative Agent to
the Borrower (which notice shall also be given at the request of any Lender) or
(ii) knowledge thereof of Parent Holdings or the Borrower;
(f) (i) Parent Holdings, the Borrower or any Subsidiary Guarantor shall fail to
pay any principal or interest, regardless of amount, due in respect of any
Material Indebtedness, when and as the same shall become due and payable, or
(ii) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity in each case which is not cured or waived; provided that this clause
(ii) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Parent Holdings, the Borrower or any Subsidiary (other than an
Inactive Subsidiary), or of a substantial part of the property or assets of
Parent Holdings, the Borrower or a Subsidiary (other than an Inactive
Subsidiary), under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Parent
Holdings, the Borrower or any Subsidiary (other than an Inactive Subsidiary) or
for a substantial part of the property or assets of Parent Holdings, the
Borrower or a Subsidiary or (iii) the winding-up or liquidation of Parent
Holdings, the Borrower or any Subsidiary (other than an Inactive Subsidiary);
and such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
(h) Parent Holdings, the Borrower or any Subsidiary (other than an Inactive
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in paragraph (g) above, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Parent Holdings, the Borrower or any Subsidiary (other than
an Inactive Subsidiary) or for a substantial part of the property or assets of
Parent Holdings, the Borrower or any Subsidiary (other than an Inactive
Subsidiary), (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due or (vii) take any action
for the purpose of effecting any of the foregoing;
(i) one or more judgments shall be rendered against Parent Holdings, the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of Parent Holdings, the Borrower or
any Subsidiary to enforce any such judgment and such judgment either (i) is for
the payment of money in an aggregate amount in excess of $4,000,000 (or, in the
case of the Borrower and its subsidiaries, $2,500,000) or (ii) is for injunctive
relief and could reasonably be expected to result in a Material Adverse Effect;

 

70



--------------------------------------------------------------------------------



 



(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower, any Subsidiary and ERISA
Affiliates in an aggregate amount exceeding $4,000,000 (or, in the case of the
Borrower and its subsidiaries, $2,500,000);
(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);
or
(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby except for any Lien pertaining
to Collateral that individually or in the aggregate is (i) of a de minimis value
in relation to the outstanding Obligations, or (ii) not material to the
businesses or operations of the Loan Parties, taken as a whole;
then, and in every such event (other than an event with respect to Parent
Holdings or the Borrower described in paragraph (g) or (h) above), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and at the request of the Required Lenders shall, by notice to the
Borrower, declare the Loans then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding; and in any event with respect to Parent
Holdings or the Borrower described in paragraph (g) or (h) above, the principal
of the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding.
ARTICLE VIII
The Administrative Agent and the Collateral Agent
Each Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article VIII, the Administrative Agent
and the Collateral Agent are referred to collectively as the “Agents”) its agent
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to (i) execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Security Documents and (ii) negotiate, enforce or the
settle any claim, action or proceeding affecting the Lenders in their capacity
as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.

 

71



--------------------------------------------------------------------------------



 



The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Parent Holdings, the Borrower or
any Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.
Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers including under any Loan Documents, except discretionary
rights and powers expressly contemplated hereby or by any other Loan Document
that such Agent is instructed in writing to exercise by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law, and
(c) except as expressly set forth in the Loan Documents, neither Agent shall
have any duty to disclose, nor shall it be liable for the failure to disclose,
any information relating to Parent Holdings, the Borrower or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08) or in the absence of its own gross negligence or
willful misconduct. Neither Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by Parent
Holdings, the Borrower or a Lender, and neither Agent shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it, including any
Construction Monitor (as defined in the Borrower Mortgage). Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Loans as
well as activities as Agent. Without limitation of any other provision of this
Agreement, each Agent shall be entitled to consult with and rely conclusively
upon, and shall not incur any liability for relying upon, the advice of any
Construction Monitor.

 

72



--------------------------------------------------------------------------------



 



Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. If no successor Agent has been appointed pursuant
to the immediately preceding sentence by the 30th day after the date such notice
of resignation was given by such Agent, such Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Loan Document until such time, if
any, as the Required Lenders appoint a successor Administrative Agent and/or
Collateral Agent, as the case may be. Upon the acceptance of its appointment as
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article VIII and Section 9.05 shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Lead Arranger and the Syndication Agent are
named as such for recognition purposes only, and in their respective capacities
as such shall have no duties, responsibilities or liabilities with respect to
this Agreement or any other Loan Document; it being understood and agreed that
each of the Lead Arranger and the Syndication Agent shall be entitled to all
indemnification and reimbursement rights in favor of the Agents provided herein
and in the other Loan Documents. Without limitation of the foregoing, neither
the Lead Arranger nor the Syndication Agent in their respective capacities as
such shall, by reason of this Agreement or any other Loan Document, have any
fiduciary relationship in respect of any Lender, Loan Party or any other Person.
ARTICLE IX
Miscellaneous
SECTION 9.01. Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:
(a) if to the Borrower or Parent Holdings, to it at 10877 Wilshire Blvd.,
Suite 710 LA, CA 90024, Attention of General Counsel (Fax No. 310-208-7165),
Email: cmorris@rentk.com;

 

73



--------------------------------------------------------------------------------



 



(b) if to the Administrative Agent, to Credit Suisse AG, Cayman Islands Branch,
Agency Manager, One Madison Avenue, New York, NY 10010, Fax No. 212-322-2291,
Email: agency.loanops@credit-suisse.com, Attention of Sean Portrait; and
(c) if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Parent Holdings, the Borrower, the Administrative Agent and
the applicable Lenders from time to time, notices and other communications may
also be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person.
The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause the Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor, (ii)
provides notice of any Default or Event of Default under this Agreement or any
other Loan Document or (iii) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, the Borrower agrees, and agrees to cause the Subsidiaries, to continue
to provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Loan Documents but only to the
extent requested by the Administrative Agent.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (1) the Loan
Documents and (2) notification of changes in the terms of the Credit Facility or
the Loans.

 

74



--------------------------------------------------------------------------------



 



Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.
SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower or Parent Holdings herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid. The
provisions of Sections 2.15, 2.17, 2.19 and 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent or any
Lender.

 

75



--------------------------------------------------------------------------------



 



SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Parent Holdings and the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto.
SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Parent Holdings, the Administrative
Agent, the Collateral Agent or the Lenders that are contained in this Agreement
shall bind and inure to the benefit of their respective successors and assigns.
(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans at the time owing to it); provided,
however, that (i) the amount of the Commitment(s) or the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall be in an integral multiple of, and not less than,
$1,000,000 (or, if less, the entire remaining amount of such Lender’s Loans);
provided that simultaneous assignments by two or more Related Funds shall be
combined for purposes of determining whether the minimum assignment requirement
is met, (ii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, and, in each case, shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent), and
(iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws) and all applicable tax forms. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to pay and satisfy
in full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent and each Lender hereunder (and interest accrued thereon).
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. Upon acceptance and
recording pursuant to Section 9.04(e), from and after the effective date
specified in each Assignment and Acceptance, (A) the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
and (B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.15 (provided, for the
avoidance of doubt, that such Lender continues to comply with Section 2.15(e)),
2.17, 2.19 and 9.05, as well as to any Fees, if any, accrued for its account and
not yet paid). Notwithstanding the foregoing, except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

 

76



--------------------------------------------------------------------------------



 



(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants (A) that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and the
outstanding balances of its Loans, without giving effect to assignments thereof
which have not become effective, are as set forth in such Assignment and
Acceptance and (B) as to its status as a Non-Defaulting Lender or a Defaulting
Lender, as set forth in such Assignment and Acceptance, (ii) except as set forth
in (i) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of the Borrower or any Subsidiary or
the performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05(a) or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.
(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and principal amount of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive and the
Borrower, the Administrative Agent, the Collateral Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Collateral Agent and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and any applicable tax forms, the
Administrative Agent shall promptly (i) accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).

 

77



--------------------------------------------------------------------------------



 



(f) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other Persons in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
Persons shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.15, 2.17 and 2.19 to the same extent as if they were
Lenders (but, with respect to any particular participant, to no greater extent
than the Lender that sold the participation to such participant), (iv) in no
event shall any Lender sell participations to the Borrower or any Affiliate of
the Borrower and (v) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrower relating to the
Loans and to approve any amendment, modification or waiver of any provision of
this Agreement (other than amendments, modifications or waivers decreasing any
fees payable to such participating bank or Person hereunder or the amount of
principal of or the rate at which interest is payable on the Loans in which such
participating bank or Person has an interest, extending any scheduled principal
payment date or date fixed for the payment of interest on the Loans in which
such participating bank or Person has an interest or releasing any Guarantor
(other than in connection with the sale of a Guarantor in a transaction
permitted by Section 6.05) or all or substantially all of the Collateral). Each
Lender shall maintain at one of its offices a register for the recordation of
the names and addresses of its participants and SPVs to which it has granted an
option, and the amount and terms of its participations and such SPV options;
provided that no Lender shall be required to disclose or share the information
contained in such register with the Borrower or any other Person, except as
required by applicable law.
(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.
(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.
(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan,

 

78



--------------------------------------------------------------------------------



 



the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPV hereunder shall utilize the Commitment(s)
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Each party hereto hereby agrees that no SPV shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender). In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
Person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV.
(j) Neither Parent Holdings nor the Borrower shall assign or delegate any of its
rights or duties hereunder without the prior written consent of the
Administrative Agent, and each Lender, and any attempted assignment without such
consent shall be null and void.
SECTION 9.05. Expenses; Indemnity. (a) The Borrower and Parent Holdings agree,
jointly and severally, to pay all out-of-pocket expenses incurred by the
Administrative Agent and the Collateral Agent in connection with the syndication
of the Credit Facility, the Loans and the preparation and administration of this
Agreement and the other Loan Documents or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby or thereby contemplated shall be consummated) or incurred by
the Administrative Agent, the Collateral Agent or any Lender in connection with
the enforcement or protection of its rights (including, without limitation, in
connection with a workout or restructuring) in connection with this Agreement
and the other Loan Documents or in connection with the Loans made hereunder,
including the fees, charges and disbursements of Proskauer Rose, LLP, counsel
for the Administrative Agent and the Collateral Agent, and, in connection with
any such enforcement or protection, the fees, charges and disbursements of any
other counsel for the Administrative Agent, the Collateral Agent or any Lender.
(b) The Borrower and Parent Holdings agree, jointly and severally, to indemnify
the Administrative Agent, the Collateral Agent, the Lead Arranger, each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related costs and expenses,
including reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated thereby
(including the syndication of the Credit Facility), (ii) the use of the proceeds
of the Loans, (iii) any claim, litigation, investigation or proceeding relating
to any of the foregoing, whether or not any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Borrower, any other Loan Party or any of their respective Affiliates), or
(iv) any actual or alleged presence or Release of Hazardous Materials on any
property currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to Parent
Holdings, the Borrower or the Subsidiaries; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence, bad faith or willful misconduct of such Indemnitee. This
Section 9.05(b) shall not apply to the extent that such losses, claims, damages,
liabilities or related expenses relate to any Taxes described in Section 2.15.

 

79



--------------------------------------------------------------------------------



 



(c) To the extent that Parent Holdings and the Borrower fail to pay any amount
required to be paid by them to the Administrative Agent or the Collateral Agent
under Section 9.05(a) or 9.05(b), each Lender severally agrees to pay to the
Administrative Agent or the Collateral Agent, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent, in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the outstanding Loans at the time.
(d) To the extent permitted by applicable law, neither Parent Holdings nor the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions any Loan or the use of the proceeds
thereof.
(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent or any Lender. All amounts due
under this Section 9.05 shall be payable on written demand therefor.
SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or Parent Holdings against any of and all
the obligations of the Borrower or Parent Holdings now or hereafter existing
under this Agreement and other Loan Documents held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although such obligations may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

80



--------------------------------------------------------------------------------



 



SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Borrower or Parent Holdings in any case shall entitle the Borrower or
Parent Holdings to any other or further notice or demand in similar or other
circumstances.
(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower, Parent Holdings and the
Required Lenders; provided, however, that no such agreement shall (i) decrease
the principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest on
any Loan, in each case without the prior written consent of each Lender directly
adversely affected thereby, (ii) decrease or extend the date for payment of any
fees of any Lender without the prior written consent of such Lender, (iii) amend
or modify the pro rata requirements of Section 2.12, the provisions of
Section 9.04(j) or the provisions of this Section 9.08 or release any Guarantor
(other than in connection with the sale of a Guarantor in a transaction
permitted by Section 6.05) or all or substantially all of the Collateral,
without the prior written consent of each Lender, (iv) modify the protections
afforded to an SPV pursuant to the provisions of Section 9.04(i) without the
written consent of such SPV, (v) increase the Commitment of any Lender without
the written consent of such Lender (it being understood that no amendment,
modification, termination, waiver or consent with respect to any condition
precedent, covenant or Default (or any definition used, respectively, therein)
shall constitute an increase in the Commitment of any Lender for purposes of
this clause (v)), or (vi) reduce the percentage contained in the definition of
the term “Required Lenders” without the prior written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Collateral Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Collateral Agent.
SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
9.09 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

 

81



--------------------------------------------------------------------------------



 



SECTION 9.10. Entire Agreement. This Agreement, the Engagement Letter and the
other Loan Documents constitute the entire contract between the parties relative
to the subject matter hereof. Any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any Person (other
than the parties hereto and thereto, their respective successors and assigns
permitted hereunder and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Collateral Agent and
the Lenders) any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic means shall be as effective as delivery of a
manually signed counterpart of this Agreement.
SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of Parent
Holdings and the Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower, Parent Holdings or their
respective properties in the courts of any jurisdiction.

 

82



--------------------------------------------------------------------------------



 



(b) Each of Parent Holdings and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and its and its Affiliates’ officers, directors, employees and
agents, including accountants, legal counsel, other advisors and numbering,
administration and settlement service providers (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.16, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary or any of their respective obligations, (f) with the consent of the
Borrower or (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.16. For the purposes of this
Section 9.16, “Information” shall mean all information received from the
Borrower or Parent Holdings and related to the Borrower or Parent Holdings or
their business, other than any such information that was available to the
Administrative Agent, the Collateral Agent or any Lender on a nonconfidential
basis prior to its disclosure by the Borrower or Parent Holdings; provided that,
in the case of Information received from the Borrower or Parent Holdings after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.16 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord its own confidential information.
SECTION 9.17. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.17
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 

83



--------------------------------------------------------------------------------



 



SECTION 9.18. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Parent Holdings and
the Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA PATRIOT Act.
SECTION 9.19. Diligence. Notwithstanding that certain documents, agreements and
information have been provided electronically by or on behalf of the Borrower to
any of the Agents, the Lenders and their respective counsel, no such documents,
agreements or information shall be considered disclosed under this Agreement or
any other Loan Document unless such documents, agreements and information are
set forth in the Schedules to this Agreement as of the Closing Date.
Furthermore, access by any Agent or Lender or their respective counsel or
advisors to any data room containing such documents, agreements or information
shall not be deemed a waiver by any such Person of the foregoing statement.
[Remainder of page intentionally left blank.]

 

84



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  RENTECH ENERGY MIDWEST CORPORATION    
 
           
 
  By:   /s/ Dan J. Cohrs     
 
     
 
Name: Dan J. Cohrs    
 
      Title: Vice President & Treasurer    
 
                RENTECH, INC.    
 
           
 
  By:   /s/ Dan J. Cohrs     
 
     
 
Name: Dan J. Cohrs    
 
      Title: Executive Vice President and Chief Financial Officer    

 

S-1



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually        
as Lender, as Administrative Agent and Collateral Agent    
 
           
 
  By:   /s/ Mikhail Faybusovich     
 
     
 
Name: Mikhail Faybusovich    
 
      Title: Director    
 
           
 
  By:   /s/ Vipul Dhadda     
 
     
 
Name: Vipul Dhadda    
 
      Title: Associate    

 

 



--------------------------------------------------------------------------------



 



                      HIGHBRIDGE SENIOR LOAN HOLDINGS, LP,         as a Lender  
 
 
               
 
      By:   Highbridge Principal Strategies, LLC    
 
      Its:   Investment Manager    
 
               
 
      By:   /s/ Michael Patterson    
 
         
 
Name: Michael Patterson    
 
          Title: Managing Director    
 
                    HIGHBRIDGE PRINCIPAL STRATEGIES — SENIOR LOAN FUND II, LP,
as a Lender    
 
               
 
      By:   Highbridge Principal Strategies, LLC    
 
      Its:   Investment Manager    
 
               
 
      By:   /s/ Michael Patterson     
 
         
 
Name: Michael Patterson    
 
          Title: Managing Director    

 

